Exhibit 10.16

EXECUTION COPY

 

 

INDENTURE

Dated as of July 30, 2008

among

BT TRIPLE CROWN MERGER CO., INC.

as the Issuer,

(to be merged with and into

CLEAR CHANNEL COMMUNICATIONS, INC.,

as the surviving entity),

LAW DEBENTURE TRUST COMPANY OF NEW YORK,

as Trustee

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Paying Agent, Registrar and Transfer Agent

10.75% SENIOR CASH PAY NOTES DUE 2016

and

11.00% / 11.75% SENIOR TOGGLE NOTES DUE 2016

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

   Indenture Section 310   (a)(1)      7.10   (a)(2)      7.10   (a)(3)     
N.A.   (a)(4)      N.A.   (a)(5)      7.10   (b)      7.03, 7.10   (c)      N.A.
311   (a)      7.11   (b)      7.11   (c)      N.A. 312   (a)      2.05   (b)  
   13.03   (c)      13.03 313   (a)      7.06   (b)(1)      N.A.   (b)(2)     
7.06; 7.07   (c)      7.06; 13.02   (d)      7.06 314   (a)      4.03; 13.05  
(b)      N.A.   (c)(1)      13.04   (c)(2)      13.04   (c)(3)      N.A.   (d)  
   N.A.   (e)      13.05   (f)      N.A. 315   (a)      7.01   (b)     
7.05; 13.02   (c)      7.01   (d)      7.01   (e)      6.14 316   (a)(last
sentence)    2.09   (a)(1)(A)      6.05   (a)(1)(B)      6.04   (a)(2)      N.A
  (b)      6.07   (c)      2.12; 9.04 317   (a)(1)      6.08   (a)(2)      6.12
  (b)      2.04 318   (a)      13.01   (b)      N.A.   (c)      13.01

 

N.A. means not applicable.

* This Cross-Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1    DEFINITIONS AND INCORPORATION BY REFERENCE   

Section 1.01

   Definitions    1

Section 1.02

   Other Definitions    36

Section 1.03

   Incorporation by Reference of Trust Indenture Act    37

Section 1.04

   Rules of Construction    37

Section 1.05

   Acts of Holders    38 ARTICLE 2    THE NOTES   

Section 2.01

   Form and Dating; Terms    39

Section 2.02

   Execution and Authentication    41

Section 2.03

   Registrar and Paying Agent    41

Section 2.04

   Paying Agent To Hold Money in Trust    42

Section 2.05

   Holder Lists    42

Section 2.06

   Transfer and Exchange    43

Section 2.07

   Replacement Notes    54

Section 2.08

   Outstanding Notes    54

Section 2.09

   Treasury Notes    55

Section 2.10

   Temporary Notes    55

Section 2.11

   Cancellation    55

Section 2.12

   Defaulted Interest    55

Section 2.13

   CUSIP Numbers    56 ARTICLE 3    REDEMPTION   

Section 3.01

   Notices to Trustee    56

Section 3.02

   Selection of Notes To Be Redeemed or Purchased    56

Section 3.03

   Notice of Redemption    57

Section 3.04

   Effect of Notice of Redemption    58

Section 3.05

   Deposit of Redemption or Purchase Price    58

Section 3.06

   Notes Redeemed or Purchased in Part    58

Section 3.07

   Optional Redemption    59

Section 3.08

   Mandatory Redemption    60

Section 3.09

   Offers To Repurchase by Application of Excess Proceeds    60

 

-i-



--------------------------------------------------------------------------------

          Page ARTICLE 4    COVENANTS   

Section 4.01

   Payment of Notes    62

Section 4.02

   Maintenance of Office or Agency    63

Section 4.03

   Reports and Other Information    63

Section 4.04

   Compliance Certificate    64

Section 4.05

   Taxes    65

Section 4.06

   Stay, Extension and Usury Laws    65

Section 4.07

   Limitation on Restricted Payments    65

Section 4.08

   Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries   
73

Section 4.09

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock    74

Section 4.10

   Asset Sales    80

Section 4.11

   Transactions with Affiliates    82

Section 4.12

   Liens    84

Section 4.13

   Corporate Existence    85

Section 4.14

   Offer to Repurchase Upon Change of Control    85

Section 4.15

   Limitation on Guarantees of Indebtedness by Restricted Subsidiaries    86

Section 4.16

   Limitation on Modification of Existing Senior Notes    87

Section 4.17

   Limitation on Layering    87 ARTICLE 5    SUCCESSORS   

Section 5.01

   Merger, Consolidation or Sale of All or Substantially All Assets    88

Section 5.02

   Successor Corporation Substituted    89 ARTICLE 6    DEFAULTS AND REMEDIES   

Section 6.01

   Events of Default    90

Section 6.02

   Acceleration    92

Section 6.03

   Other Remedies    92

Section 6.04

   Waiver of Past Defaults    92

Section 6.05

   Control by Majority    92

Section 6.06

   Limitation on Suits    92

Section 6.07

   Rights of Holders of Notes To Receive Payment    93

Section 6.08

   Collection Suit by Trustee    93

Section 6.09

   Restoration of Rights and Remedies    93

Section 6.10

   Rights and Remedies Cumulative    93

Section 6.11

   Delay or Omission Not Waiver    94

Section 6.12

   Trustee May File Proofs of Claim    94

Section 6.13

   Priorities    94

Section 6.14

   Undertaking for Costs    95

 

-ii-



--------------------------------------------------------------------------------

          Page ARTICLE 7    TRUSTEE   

Section 7.01

   Duties of Trustee    95

Section 7.02

   Rights of Trustee    96

Section 7.03

   Individual Rights of Trustee    97

Section 7.04

   Trustee’s Disclaimer    97

Section 7.05

   Notice of Defaults    97

Section 7.06

   Reports by Trustee to Holders of the Notes    97

Section 7.07

   Compensation and Indemnity    98

Section 7.08

   Replacement of Trustee or Agent    98

Section 7.09

   Successor Trustee by Merger, etc.    99

Section 7.10

   Eligibility; Disqualification    99

Section 7.11

   Preferential Collection of Claims Against Issuer    100 ARTICLE 8    LEGAL
DEFEASANCE AND COVENANT DEFEASANCE   

Section 8.01

   Option To Effect Legal Defeasance or Covenant Defeasance    100

Section 8.02

   Legal Defeasance and Discharge    100

Section 8.03

   Covenant Defeasance    101

Section 8.04

   Conditions to Legal or Covenant Defeasance    101

Section 8.05

   Deposited Money and Government Securities To Be Held in Trust; Other
Miscellaneous Provisions    102

Section 8.06

   Repayment to Issuer    103

Section 8.07

   Reinstatement    103 ARTICLE 9    AMENDMENT, SUPPLEMENT AND WAIVER   

Section 9.01

   Without Consent of Holders of Notes    103

Section 9.02

   With Consent of Holders of Notes    104

Section 9.03

   Compliance with Trust Indenture Act    106

Section 9.04

   Revocation and Effect of Consents    106

Section 9.05

   Notation on or Exchange of Notes    107

Section 9.06

   Trustee To Sign Amendments, etc.    107

Section 9.07

   Payment for Consent    107 ARTICLE 10    GUARANTEES   

Section 10.01

   Guarantee    107

Section 10.02

   Limitation on Guarantor Liability    109

Section 10.03

   Execution and Delivery    109

Section 10.04

   Subrogation    110

Section 10.05

   Benefits Acknowledged    110

Section 10.06

   Release of Guarantees    110

 

-iii-



--------------------------------------------------------------------------------

          Page ARTICLE 11    SUBORDINATION OF GUARANTEES   

Section 11.01

   Agreement To Subordinate    110

Section 11.02

   Liquidation, Dissolution, Bankruptcy    111

Section 11.03

   Default on Designated Senior Indebtedness of a Guarantor    111

Section 11.04

   Demand for Payment    113

Section 11.05

   When Distribution Must Be Paid Over    113

Section 11.06

   Subrogation    113

Section 11.07

   Relative Rights    113

Section 11.08

   Subordination May Not Be Impaired by a Guarantor    114

Section 11.09

   Rights of Trustee and Paying Agent    114

Section 11.10

   Distribution or Notice to Representative    114

Section 11.11

   Article 11 Not To Prevent Events of Default or Limit Right To Demand Payment
   114

Section 11.12

   Trust Moneys Not Subordinated    114

Section 11.13

   Trustee Entitled To Rely    115

Section 11.14

   Trustee To Effectuate Subordination    115

Section 11.15

   Trustee Not Fiduciary for Holders of Designated Senior Indebtedness of
Guarantors    116

Section 11.16

   Reliance by Holders of Designated Senior Indebtedness of a Guarantor on
Subordination Provisions    116 ARTICLE 12    SATISFACTION AND DISCHARGE   

Section 12.01

   Satisfaction and Discharge    116

Section 12.02

   Application of Trust Money    117 ARTICLE 13    MISCELLANEOUS   

Section 13.01

   Trust Indenture Act Controls    118

Section 13.02

   Notices    118

Section 13.03

   Communication by Holders of Notes with Other Holders of Notes    119

Section 13.04

   Certificate and Opinion as to Conditions Precedent    120

Section 13.05

   Statements Required in Certificate or Opinion    120

Section 13.06

   Rules by Trustee and Agents    120

Section 13.07

   No Personal Liability of Directors, Officers, Employees and Stockholders   
120

Section 13.08

   Governing Law    121

Section 13.09

   Waiver of Jury Trial    121

Section 13.10

   Force Majeure    121

Section 13.11

   No Adverse Interpretation of Other Agreements    121

Section 13.12

   Successors    121

Section 13.13

   Severability    121

 

-iv-



--------------------------------------------------------------------------------

          Page

Section 13.14

   Counterpart Originals    121

Section 13.15

   Table of Contents, Headings, etc.    121

Section 13.16

   Qualification of Indenture    122

 

EXHIBITS

Exhibit A1

   Form of Senior Cash Pay Note

Exhibit A2

   Form of Senior Toggle Note

Exhibit B

   Form of Certificate of Transfer

Exhibit C

   Form of Certificate of Exchange

Exhibit D

   Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors

 

-v-



--------------------------------------------------------------------------------

INDENTURE, dated as of July 30, 2008, among BT Triple Crown Merger Co., Inc., a
Delaware corporation (“Merger Co,” and prior to the consummation of the Merger,
the Issuer), and following the consummation of the Merger, Clear Channel
Communications, Inc., a Texas corporation (“Clear Channel,” and following the
consummation of the Merger, the Issuer), Law Debenture Trust Company of New
York, as Trustee, and Deutsche Bank Trust Company Americas, as Paying Agent,
Registrar and Transfer Agent.

W I T N E S S E T H

WHEREAS, the Issuer has duly authorized the creation of an issue of $980,000,000
aggregate principal amount of 10.75% Senior Cash Pay Notes due 2016 (the “Senior
Cash Pay Notes”) and an issue of $1,330,000,000 aggregate principal amount of
11.00% / 11.75% Senior Toggle Notes due 2016 (the “Senior Toggle Notes” and,
together with the Senior Cash Pay Notes, the “Initial Notes”);

WHEREAS, Merger Co and Clear Channel, each in its capacity as the Issuer, have
duly authorized the execution and delivery of this Indenture; and

WHEREAS, following the consummation of the merger of Merger Co with and into
Clear Channel on the Issue Date (the “Merger”), with Clear Channel as the
surviving entity, Clear Channel shall assume all of the rights and obligations
of Merger Co as the Issuer under this Indenture by operation of law.

NOW, THEREFORE, Merger Co and Clear Channel, each in its capacity as the Issuer,
the Trustee and the Paying Agent and Registrar agree as follows for the benefit
of each other and for the equal and ratable benefit of the Holders of the Notes.

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A1
or Exhibit A2 hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on Rule 144A.

“ABL Facility” means the asset-based revolving Credit Facility provided under
the Credit Agreement to be entered into as of the Issue Date by and among the
Issuer, the co-borrowers party thereto, the guarantors party thereto, the
lenders party thereto in their capacities as lenders thereunder and Citibank,
N.A., as Administrative Agent, including any notes, mortgages, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof and any one or more notes,
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that extend, replace, refund,
refinance, renew or defease any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount that may be
borrowed thereunder or alters the maturity of the loans thereunder or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or other agent, lender or group of lenders or investors.



--------------------------------------------------------------------------------

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Notes” means additional Notes (other than the Initial Notes and
other than Exchange Notes issued in exchange for such Initial Notes) issued from
time to time under this Indenture in accordance with Sections 2.01 and 4.09
hereof.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent” means any Registrar, Transfer Agent or Paying Agent.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of such Note on such Redemption Date; and

(2) the excess, if any, of (a) the present value at such Redemption Date of
(i) the redemption price of such Note at August 1, 2012 (such redemption price
being set forth in Section 3.07(d) hereof and in Section 5(d) of such Note),
plus (ii) all required remaining interest payments (calculated based on the cash
interest rate) due on such Note through August 1, 2012 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such Redemption Date plus 50 basis points; over (b) the
principal amount of such Note on such Redemption Date.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and/or Clearstream that apply to such transfer or
exchange.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;

 

-2-



--------------------------------------------------------------------------------

in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out property or assets in the ordinary course of business or
any disposition of inventory or goods (or other assets) held for sale or no
longer used in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Issuer in a
manner permitted pursuant to the provisions described under Section 5.01 hereof
or any disposition that constitutes a Change of Control pursuant to this
Indenture;

(c) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 4.07 hereof or the making of any Permitted Investment;

(d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50,000,000;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Issuer or by the Issuer or a Restricted Subsidiary
to another Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, any exchange of like
property or assets (excluding any boot thereon) for use in a Similar Business;

(g) the sale, lease, assignment, sub-lease, license or sub-license of any real
or personal property in the ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation, expropriation or any similar action with respect
to assets or the granting of Liens not prohibited by this Indenture;

(j) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Receivables Facility or any
Qualified Securitization Financing;

(k) any financing transaction with respect to property built or acquired by the
Issuer or any Restricted Subsidiary after the Issue Date, including Sale and
Lease-Back Transactions and asset securitizations permitted by this Indenture;

(l) sales of accounts receivable in connection with the collection or compromise
thereof;

(m) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Issuer are not
material to the conduct of the business of the Issuer and its Restricted
Subsidiaries taken as a whole;

(n) voluntary terminations of Hedging Obligations;

 

-3-



--------------------------------------------------------------------------------

(o) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business, other than the licensing of
intellectual property on a long-term basis;

(p) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(q) the unwinding of any Hedging Obligations; or

(r) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Business Day” means each day which is not a Legal Holiday.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of such Person and its Restricted Subsidiaries.

“Cash Equivalents” means:

(1) United States dollars;

(2) (a) Canadian dollars, pounds sterling, euro, or any national currency of any
participating member state of the EMU; or

 

-4-



--------------------------------------------------------------------------------

(b) in the case of the Issuer or a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

(11) investment funds investing at least 95.0% of their assets in securities of
the types described in clauses (1) through (10) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“CCO” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.

“CCU Mirror Note” means the Revolving Promissory Note dated as of November 10,
2005 between the Issuer, as maker, and CCO, as payee.

 

-5-



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following after the Issue
Date (and excluding, for the avoidance of doubt, the Transactions):

(1) the sale, lease or transfer, in one or a series of related transactions
(other than by merger, consolidation or amalgamation), of all or substantially
all of the assets of the Issuer and its Restricted Subsidiaries, taken as a
whole, to any Person other than a Permitted Holder; or

(2) the Issuer becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by (A) any Person (other than any Permitted Holder) or
(B) Persons (other than any Permitted Holder) that are together a group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 50% of
the total voting power of the Voting Stock of the Issuer or any of its direct or
indirect parent companies.

“Clear Channel” means Clear Channel Communications, Inc., a Texas corporation.

“Clearstream” means Clearstream Banking, Société Anonyme.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Indebtedness” means, as of any date of determination, the sum,
without duplication, of (1) the total amount of Indebtedness of the Issuer and
its Restricted Subsidiaries set forth on the Issuer’s consolidated balance sheet
(excluding any letters of credit except to the extent of unreimbursed amounts
drawn thereunder), plus (2) the greater of the aggregate liquidation value and
maximum fixed repurchase price without regard to any change of control or
redemption premiums of all Disqualified Stock of the Issuer and the Restricted
Guarantors and all Preferred Stock of its Restricted Subsidiaries that are not
Guarantors, in each case, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any made (less net

 

-6-



--------------------------------------------------------------------------------

payments, if any, received), pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or purchase accounting, as the case may be, in
connection with the Transactions or any acquisition, (u) penalties and interest
relating to taxes, (v) any Special Interest, any “special interest” with respect
to other securities and any liquidated damages for failure to timely comply with
registration rights obligations, (w) amortization of deferred financing fees,
debt issuance costs, discounted liabilities, commissions, fees and expenses,
(x) any expensing of bridge, commitment and other financing fees,
(y) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility or Qualified
Securitization Financing and (z) any accretion of accrued interest on discounted
liabilities); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Issuer to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the date of determination, the ratio
of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date, to (b) EBITDA of the Issuer and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which internal financial statements are available.

In the event that the Issuer or any Restricted Subsidiary (i) incurs, redeems,
retires or extinguishes any Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes) or (ii) issues or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the
Consolidated Leverage Ratio is being calculated but prior to or simultaneously
with the event for which the calculation of the Consolidated Leverage Ratio is
made (the “Consolidated Leverage Ratio Calculation Date”), then the Consolidated
Leverage Ratio shall be calculated giving pro forma effect to such incurrence,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Leverage Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Consolidated Leverage Ratio Calculation Date
shall be calculated on a pro forma basis as set forth below assuming that all
such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified

 

-7-



--------------------------------------------------------------------------------

Assets (as defined in the Senior Credit Facilities as in effect on the Issue
Date)) or operational change, in each case with respect to an operating unit of
a business, that would have required adjustment pursuant to this definition,
then the Consolidated Leverage Ratio shall be calculated giving pro forma effect
thereto in the manner set forth below for such period as if such Investment,
acquisition, disposition, merger, consolidation, discontinued operation or
operational change had occurred at the beginning of the applicable four-quarter
period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, amalgamation, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Issuer (and may include, for the
avoidance of doubt, cost savings and operating expense reductions resulting from
such Investment, acquisition, amalgamation, merger or consolidation (including
the Transactions) which is being given pro forma effect that have been or are
expected to be realized); provided, that actions to realize such cost savings
and operating expense reductions are taken within 12 months after the date of
such Investment, acquisition, amalgamation, merger or consolidation.

For the purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(1) any net after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses related thereto) or expenses and Transaction
Expenses incurred within 180 days of the Issue Date shall be excluded;

(2) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(3) any net after-tax effect of income (loss) from disposed or discontinued
operations (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date) to the extent included in
discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Issuer, shall be
excluded;

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Subsidiary thereof
that is the Issuer or a Restricted Subsidiary in respect of such period;

 

-8-



--------------------------------------------------------------------------------

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 4.07(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Issuer will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Issuer or a Restricted Subsidiary thereof in respect
of such period, to the extent not already included therein;

(7) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(8) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(10) any non-cash compensation charge or expense, including any such charge or
expense arising from the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs, and any
cash charges associated with the rollover, acceleration, or payout of Equity
Interests by management of the Issuer or any of its direct or indirect parent
companies in connection with the Transactions, shall be excluded;

(11) accruals and reserves that are established or adjusted within twelve months
after the Issue Date that are so required to be established as a result of the
Transactions in accordance with GAAP, or changes as a result of adoption or
modification of accounting policies, shall be excluded; and

(12) to the extent covered by insurance and actually reimbursed, or, so long as
the Issuer has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
with a deduction for any amount so added back to the extent not so reimbursed
within 365 days, expenses with respect to liability or casualty events or
business interruption shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 4.07 only (other than
clause (3)(d) of Section 4.07(a) hereof), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Issuer and its Restricted

 

-9-



--------------------------------------------------------------------------------

Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Issuer and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Issuer or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under clause (3)(d) of Section 4.07(a) hereof.

“Consolidated Secured Debt Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date that is secured by Liens to (b) EBITDA of the Issuer
and its Restricted Subsidiaries for the most recently ended four fiscal quarters
ending immediately prior to such date for which internal financial statements
are available.

In the event that the Issuer or any Restricted Subsidiary (i) incurs, redeems,
retires or extinguishes any Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes) or (ii) issues or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the
Consolidated Secured Debt Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Secured Debt Ratio is made (the “Consolidated Secured Debt Ratio Calculation
Date”), then the Consolidated Secured Debt Ratio shall be calculated giving pro
forma effect to such incurrence, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Secured Debt Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Consolidated Secured Debt Ratio Calculation
Date shall be calculated on a pro forma basis as set forth below assuming that
all such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Consolidated Secured Debt Ratio
shall be calculated giving pro forma effect thereto in the manner set forth
below for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, amalgamation, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Issuer (and may include, for the
avoidance of doubt, cost savings and operating expense reductions resulting from
such Investment, acquisition, amalgamation, merger or consolidation (including
the Transactions) which is being given pro forma effect that have been

 

-10-



--------------------------------------------------------------------------------

or are expected to be realized); provided, that actions to realize such cost
savings and operating expense reductions are taken within 12 months after the
date of such Investment, acquisition, amalgamation, merger or consolidation.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuer.

“Credit Facilities” means, with respect to the Issuer or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities or indentures) providing for revolving credit loans,
term loans, letters of credit or other long-term indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
notes, indentures or credit facilities or commercial paper facilities that
replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount permitted to be
borrowed thereunder or alters the maturity thereof (provided that such increase
in borrowings is permitted under Section 4.09 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A1 or Exhibit A2 hereto, as the case may be, except that
such Note shall not bear the Global Note Legend and shall not have the “Schedule
of Exchanges of Interests in the Global Note” attached thereto.

 

-11-



--------------------------------------------------------------------------------

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Issuer, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Issuer, a Restricted
Subsidiary or any direct or indirect parent corporation of the Issuer (in each
case other than Disqualified Stock) that is issued for cash (other than to the
Issuer or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Issuer or its Subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officer’s Certificate executed by the
principal financial officer of the Issuer, on the issuance date thereof, the
cash proceeds of which are excluded from the calculation set forth in clause
(3) of Section 4.07(a) hereof.

“Designated Senior Indebtedness” means:

(1) all Indebtedness of any Guarantor under its guarantee of (i) the Senior
Credit Facilities permitted to be incurred pursuant to clause (1) of
Section 4.09(b) hereof plus (ii) the amount of Indebtedness permitted to be
incurred pursuant to clause (12)(b) of Section 4.09(b) hereof plus (iii) the
amount of additional Indebtedness permitted to be incurred by such Guarantor
under Section 4.09 hereof that is also permitted to be and is secured by a Lien
pursuant to (A) the Consolidated Secured Debt Ratio test set forth in
Section 4.12(b) hereof or (B) clause (20) of the definition of Permitted Liens
(in each case plus interest accruing on or after the filing of any petition in
bankruptcy or similar proceeding or for reorganization of the Guarantor (at the
rate provided for in the documentation with respect thereto, regardless of
whether or not a claim for post-filing interest is allowed in such
proceedings)), and any and all other fees, expense reimbursement obligations,
indemnification amounts, penalties, and other amounts (whether existing on the
Issue Date or thereafter created or incurred) and all obligations of the
Guarantor to reimburse any bank or other Person in respect of amounts paid under
letters of credit, acceptances or other similar instruments;

(2) all Hedging Obligations (and guarantees thereof) owing to a Lender (as
defined in the Senior Credit Facilities) or any Affiliate of such Lender (or any
Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging Obligation was entered into);
and

(3) all Obligations with respect to the items listed in the preceding
clauses (1) and (2); provided, however, that Designated Senior Indebtedness
shall not include:

(a) any obligation of such Person to the Issuer or any of its Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

 

-12-



--------------------------------------------------------------------------------

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business; provided that obligations incurred pursuant to the
Credit Facilities shall not be excluded pursuant to this clause (c);

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Issuer or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations; provided further that any
Capital Stock held by any future, current or former employee, director, officer,
manager or consultant (or their respective Immediate Family Members), of the
Issuer, any of its Subsidiaries, any of its direct or indirect parent companies
or any other entity in which the Issuer or a Restricted Subsidiary has an
Investment, in each case pursuant to any stock subscription or shareholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit plan or agreement or any distributor equity plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Issuer or its Subsidiaries.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise and similar taxes, foreign
withholding taxes and foreign unreimbursed value added taxes of such Person and
such Subsidiaries paid or accrued during such period, including penalties and
interest related to such taxes or arising from any tax examinations, to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income; provided that the aggregate amount of unreimbursed value added taxes to
be added back for any four consecutive quarter period shall not exceed
$2,000,000; plus

(b) Fixed Charges of such Person and such Subsidiaries for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) fees payable in
respect of letters of credit and (z) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

 

-13-



--------------------------------------------------------------------------------

(c) Consolidated Depreciation and Amortization Expense of such Person and such
Subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

(d) any fees, expenses or charges related to any Equity Offering, Investment,
acquisition, Asset Sale, disposition, recapitalization, the incurrence,
repayment or refinancing of Indebtedness permitted to be incurred by this
Indenture (including any such transaction consummated prior to the Issue Date
and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction related expenses in
accordance with FAS 141(R) and gains or losses associated with FIN 45)), or the
offering, amendment or modification of any debt instrument, including (i) the
offering, any amendment or other modification of the Notes, Exchange Notes or
the Senior Credit Facilities and any amendment or modification of the Existing
Senior Notes and (ii) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Receivables Facility, and, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus

(e) (x) Transaction Expenses to the extent deducted (and not added back) in
computing Consolidated Net Income, (y) the amount of any severance, relocation
costs, curtailments or modifications to pension and post-retirement employee
benefit plans and (z) any restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions after the Issue
Date, costs related to the closure and/or consolidation of facilities, retention
charges, systems establishment costs, conversion costs and excess pension
charges and consulting fees incurred in connection with any of the foregoing;
provided, that the aggregate amount added back pursuant to subclause (z) of this
clause (e) shall not exceed 10.0% of the LTM Cost Base in any four consecutive
four quarter period; plus

(f) any other non-cash charges, including any (i) write-offs or write-downs,
(ii) equity-based awards compensation expense, (iii) losses on sales, disposals
or abandonment of, or any impairment charges or asset write-off related to,
intangible assets, long-lived assets and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method
and (v) other non-cash charges, non-cash expenses or non-cash losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA in such future period to the extent paid, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(g) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(h) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

 

-14-



--------------------------------------------------------------------------------

(i) the amount of cost savings projected by the Issuer in good faith to be
realized as a result of specified actions taken during such period or expected
to be taken (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions, provided that (A) such
amounts are reasonably identifiable and factually supportable, (B) such actions
are taken, committed to be taken or expected to be taken within 18 months after
the Issue Date, (C) no cost savings shall be added pursuant to this clause
(i) to the extent duplicative of any expenses or charges that are otherwise
added back in computing EBITDA with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (i) shall not exceed
$100,000,000 for any period consisting of four consecutive quarters; plus

(j) to the extent no Default or Event of Default has occurred and is continuing,
the amount of management, monitoring, consulting, transaction and advisory fees
and related expenses paid or accrued in such period to the Investors to the
extent otherwise permitted under Section 4.11 hereof deducted (and not added
back) in computing Consolidated Net Income; plus

(k) any costs or expense deducted (and not added back) in computing Consolidated
Net Income by such Person or any such Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the Issuer or a Restricted Guarantor or net cash proceeds of an
issuance of Equity Interest of the Issuer or a Restricted Guarantor (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in clause (3) of Section 4.07(a) hereof;

(2) decreased by (without duplication) (a) any non-cash gains increasing
Consolidated Net Income of such Person and such Subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (b) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary to the extent such minority interest income is included in
Consolidated Net Income; and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable, and

(b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

-15-



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Issuer or of a direct or indirect parent of the Issuer (excluding
Disqualified Stock), other than:

(1) public offerings with respect to any such Person’s common stock registered
on Form S-8;

(2) issuances to the Issuer or any Subsidiary of the Issuer; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“euro” means the single currency of participating member states of the EMU.

“Euroclear” means Euroclear S.A./N.V., as operator of the Euroclear system.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Exchanging Dealer” has the meaning set forth in the Registration Rights
Agreement.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Issuer from

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Issuer or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Issuer) of Capital Stock (other than Disqualified Stock
and Designated Preferred Stock) of the Issuer,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clauses (3)(b) and (3)(c) of Section 4.07(a) hereof.

“Existing Senior Notes” means the Issuer’s 4.625% Senior Notes Due 2008, 6.625%
Senior Notes Due 2008, 4.25% Senior Notes Due 2009, 4.5% Senior Notes Due 2010,
6.25% Senior Notes Due 2011, 4.4% Senior Notes Due 2011, 5.0% Senior Notes Due
2012, 5.75% Senior Notes Due 2013, 5.5% Senior Notes Due 2014, 4.9% Senior Notes
Due 2015, 5.5% Senior Notes Due 2016, 6.875% Senior Debentures Due 2018 and
7.25% Debentures Due 2027.

 

-16-



--------------------------------------------------------------------------------

“Existing Senior Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 between the Issuer and The Bank of New York, as trustee, as the
same may have been amended or supplemented as of the Issue Date.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(1) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(2) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Issuer or a Restricted Subsidiary during
such period; plus

(3) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Issuer or a Restricted Subsidiary during
such period.

“Foreign Subsidiary” means any Subsidiary that is not organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof, and any Restricted Subsidiary of such
Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect on the Issue Date.

“General Credit Facilities” means the term and revolving credit facilities under
the Credit Agreement to be entered into as of the Issue Date by and among the
Issuer, the subsidiary guarantors party thereto, the lenders party thereto in
their capacities as lenders thereunder and Citibank, N.A., as Administrative
Agent, including any notes, mortgages, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any one or more notes, indentures or credit facilities
or commercial paper facilities with banks or other institutional lenders or
investors that extend, replace, refund, refinance, renew or defease any part of
the loans, notes, other credit facilities or commitments thereunder, including
any such replacement, refunding or refinancing facility or indenture that
increases the amount that may be borrowed thereunder or alters the maturity of
the loans thereunder or adds Restricted Subsidiaries as additional borrowers or
guarantors thereunder and whether by the same or other agent, lender or group of
lenders or investors.

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A1 or Exhibit A2 hereto, issued in accordance with Section 2.01,
2.06(b), 2.06(d) or 2.06(f) hereof.

“Government Securities” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

 

-17-



--------------------------------------------------------------------------------

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Obligations
under this Indenture and the Notes.

“Guaranteed Leverage Ratio” means, as of the date of determination, the ratio of
(a) Designated Senior Indebtedness of the Guarantors, to (b) EBITDA of the
Issuer and its Restricted Subsidiaries for the most recently ended four fiscal
quarters ending immediately prior to such date for which internal financial
statements are available.

In the event that any Guarantor (i) incurs, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes)
or (ii) issues or redeems Disqualified Stock or Preferred Stock subsequent to
the commencement of the period for which the Guaranteed Leverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Guaranteed Leverage Ratio is made (the “Guaranteed Leverage
Ratio Calculation Date”), then the Guaranteed Leverage Ratio shall be calculated
giving pro forma effect to such incurrence, redemption, retirement or
extinguishment of Indebtedness, or such issuance or redemption of Disqualified
Stock or Preferred Stock, as if the same had occurred at the beginning of the
applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Guaranteed Leverage Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Guaranteed Leverage Ratio Calculation Date
shall be calculated on a pro forma basis as set forth below assuming that all
such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified

 

-18-



--------------------------------------------------------------------------------

Assets (as defined in the Senior Credit Facilities as in effect on the Issue
Date)) or operational change, in each case with respect to an operating unit of
a business, that would have required adjustment pursuant to this definition,
then the Guaranteed Leverage Ratio shall be calculated giving pro forma effect
thereto in the manner set forth below for such period as if such Investment,
acquisition, disposition, merger, consolidation, discontinued operation or
operational change had occurred at the beginning of the applicable four-quarter
period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, amalgamation, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Issuer (and may include, for the
avoidance of doubt, cost savings and operating expense reductions resulting from
such Investment, acquisition, amalgamation, merger or consolidation (including
the Transactions) which is being given pro forma effect that have been or are
expected to be realized; provided, that actions to realize such cost savings and
operating expense reductions are taken within 12 months after the date of such
Investment, acquisition, amalgamation, merger or consolidation.

“Guarantor” means each Person that Guarantees the Notes in accordance with the
terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holder” means the Person in whose name a Note is registered on the registrar’s
books.

“Holdings” means Clear Channel Capital I, LLC.

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes

 

-19-



--------------------------------------------------------------------------------

an obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business, (ii) liabilities accrued in the ordinary course of business
and (iii) any earn-out obligations until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP; or

(d) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit (other than commercial letters of credit) and Hedging Obligations)
would appear as a liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business and (b) obligations under or in respect of Receivables Facilities or
any Qualified Securitization Financing.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” has the meaning set forth in the recitals hereto.

“Initial Purchasers” means Deutsche Bank Securities Inc., Morgan Stanley & Co.
Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Greenwich Capital Markets, Inc. and Wachovia Capital Markets, LLC.

“Interest Payment Date” means February 1 and August 1 of each year to stated
maturity.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

 

-20-



--------------------------------------------------------------------------------

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Issuer and the Subsidiaries of the Issuer;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and commission, travel and similar advances
to directors, officers, employees and consultants, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. For purposes of the definition of
“Unrestricted Subsidiary” and Section 4.07 hereof:

(1) “Investments” shall include the portion (proportionate to the Issuer’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of a Subsidiary of the Issuer at the time that such Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer or
applicable Restricted Subsidiary shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to:

(a) the Issuer’s direct or indirect “Investment” in such Subsidiary at the time
of such redesignation; less

(b) the portion (proportionate to the Issuer’s direct or indirect equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Issuer.

“Investors” means Thomas H. Lee Partners L.P. and Bain Capital LLC, each of
their respective Affiliates and any investment funds advised or managed by any
of the foregoing, but not including, however, any portfolio companies of any of
the foregoing.

“Issue Date” means July 30, 2008.

“Issuer” means, prior to the consummation of the Merger, Merger Co, and
following the consummation of the Merger, Clear Channel.

“Issuer Order” means a written request or order signed on behalf of the Issuer
by an Officer, who must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Issuer, and delivered to the Trustee.

 

-21-



--------------------------------------------------------------------------------

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Issuer and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“LTM Cost Base” means, for any consecutive four quarter period, the sum of
(a) direct operating expenses, (b) selling, general and administrative expenses
and (c) corporate expenses, in each case excluding depreciation and
amortization, of the Issuer and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Merger” has the meaning set forth in the recitals hereto.

“Merger Co” means BT Triple Crown Merger Co., Inc., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Subsidiaries that are Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale, including any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, payments
made in order to obtain a necessary consent or required by applicable law, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, other fees and expenses, including title and recordation expenses,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), amounts
required to be applied to the repayment of principal, premium, if any, and
interest on unsubordinated Indebtedness required (other than required by clause
(1) of Section 4.10(b) hereof) to be paid as a result of such transaction and
any deduction of appropriate amounts to be provided by the Issuer or any of its
Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Issuer or any of its Restricted Subsidiaries after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, and in the case of
any Asset Sale by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
a portion of the aggregate cash proceeds equal to the portion of the outstanding
Equity Interests of such non-Wholly-Owned Subsidiary owned by Persons other than
the Issuer and any other Restricted Subsidiary (to the extent such proceeds are
committed to be distributed to such Persons).

 

-22-



--------------------------------------------------------------------------------

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the Initial Notes and more particularly means any Note
authenticated and delivered under this Indenture. For all purposes of this
Indenture, the term “Notes” shall also include any Additional Notes that may be
issued under a supplemental indenture.

“Obligations” means any principal (including any accretion), interest (including
any interest accruing on or subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), premium, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“Offering Memorandum” means the offering memorandum, dated July 30, 2008,
relating to the sale of the Initial Notes.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Issuer.

“Officer’s Certificate” means a certificate signed on behalf of the Issuer by an
Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, that meets the requirements set forth in this Indenture.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Issuer or the Trustee.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Issuer or any of its Restricted
Subsidiaries and another Person.

“Permitted Holder” means any of the Investors and members of management of the
Issuer (or its direct parent or CC Media Holdings, Inc.) who are holders of
Equity Interests of the Issuer (or any of its direct or indirect parent
companies) on the Issue Date and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that (x) in the
case of such group and without giving effect to the existence of such group or
any other group, such Investors and members of management, collectively, have
beneficial ownership of more than 50.0% of the total voting power of the Voting
Stock of the Issuer or any of its direct or indirect parent companies and
(y) for purposes of this definition, the amount of Equity Interests held by
members of management who qualify as “Permitted Holders” shall never exceed the
amount of Equity Interests held by such members of management on the Issue Date.
Any person or group whose acquisition of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision)
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of Section 4.14 hereof (or would result
in a Change of Control Offer in the absence of the waiver of such requirement by
Holders in accordance with Section 4.14 hereof) will thereafter, together with
its Affiliates, constitute an additional Permitted Holder.

 

-23-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1) any Investment in the Issuer or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, is
amalgamated, merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 4.10(a) hereof or any other disposition of
assets not constituting an Asset Sale;

(5) any Investment existing on the Issue Date or made pursuant to a binding
commitment in effect on the Issue Date or an Investment consisting of any
extension, modification or renewal of any such Investment or binding commitment
existing on the Issue Date; provided that the amount of any such Investment may
be increased (x) as required by the terms of such Investment or binding
commitment as in existence on the Issue Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (y) as otherwise permitted under this Indenture;

(6) any Investment acquired by the Issuer or any of its Restricted Subsidiaries:

(a) in exchange for any other Investment, accounts receivable or notes
receivable held by the Issuer or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy workout, reorganization or recapitalization
of the issuer of such other Investment, accounts receivable or notes receivable;
or

(b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under clause (10) of Section 4.09(b) hereof;

(8) any Investment the payment for which consists of Equity Interests (exclusive
of Disqualified Stock) of the Issuer or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of Section 4.07(a)
hereof;

 

-24-



--------------------------------------------------------------------------------

(9) Indebtedness (including any guarantee thereof) permitted under Section 4.09
hereof;

(10) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 4.11(b) hereof
(except transactions described in clauses (2), (5) and (9) of Section 4.11(b)
hereof);

(11) any Investment consisting of a purchase or other acquisition of inventory,
supplies, material or equipment;

(12) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (12) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of $600,000,000 and 2.00% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

(13) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Issuer, are necessary or advisable to effect any
Receivables Facility;

(14) advances to, or guarantees of Indebtedness of, employees, directors,
officers and consultants not in excess of $20,000,000 outstanding at any one
time, in the aggregate;

(15) loans and advances to officers, directors and employees consistent with
industry practice or past practice, as well as for moving expenses and other
similar expenses incurred in the ordinary course of business or consistent with
past practice or to fund such Person’s purchase of Equity Interests of the
Issuer or any direct or indirect parent company thereof;

(16) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(17) Investments by the Issuer or any of its Restricted Subsidiaries in any
other Person pursuant to a “local marketing agreement” or similar arrangement
relating to a station owned or licensed by such Person;

(18) any performance guarantee and Contingent Obligations in the ordinary course
of business and the creation of liens on the assets of the Issuer or any
Restricted Subsidiary in compliance with Section 4.12 hereof;

(19) any purchase or repurchase of the Notes; and

(20) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (20) that
are at that time outstanding, not to exceed $200,000,000 (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value).

“Permitted Liens” means, with respect to any Person:

(1) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax and other social security
laws or similar legislation (including in respect of deductibles, self insured
retention amounts and premiums and

 

-25-



--------------------------------------------------------------------------------

adjustments thereto) or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
actions or other Liens arising out of judgments or awards against such Person
with respect to which such Person shall then be proceeding with an appeal or
other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate actions diligently
pursued, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP, or for property taxes on property that
the Issuer or any Subsidiary thereof has determined to abandon if the sole
recourse for such tax, assessment, charge, levy or claim is to such property;

(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Issue Date;

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including minor defects and irregularities in title
and similar encumbrances) as to the use of real properties or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties which were not incurred in connection with Indebtedness and which do
not in the aggregate materially impair their use in the operation of the
business of such Person;

(6) Liens securing obligations under Indebtedness permitted to be incurred
pursuant to clause (5), (12)(b) or (18) of Section 4.09(b) hereof; provided that
Liens securing obligations under Indebtedness permitted to be incurred pursuant
to clause (18) of Section 4.09(b) hereof extend only to the assets or Equity
Interests of Foreign Subsidiaries;

(7) Liens existing on the Issue Date;

(8) Liens existing on property or shares of stock or other assets of a Person at
the time such Person becomes a Subsidiary; provided, however, that such Liens
are not created or incurred in connection with, or in contemplation of, such
other Person becoming such a Subsidiary; provided, further, however, that such
Liens may not extend to any other property or other assets owned by the Issuer
or any of its Restricted Subsidiaries;

(9) Liens existing on property or other assets at the time the Issuer or a
Restricted Subsidiary acquired the property or such other assets, including any
acquisition by means of an

 

-26-



--------------------------------------------------------------------------------

amalgamation, merger or consolidation with or into the Issuer or any of its
Restricted Subsidiaries; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition,
amalgamation, merger or consolidation; provided further that the Liens may not
extend to any other property owned by the Issuer or any of its Restricted
Subsidiaries;

(10) Liens securing obligations under Indebtedness or other obligations of the
Issuer or a Restricted Subsidiary owing to the Issuer or another Restricted
Subsidiary permitted to be incurred in accordance with Section 4.09 hereof;

(11) Liens securing Hedging Obligations permitted to be incurred under this
Indenture;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries and
do not secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Issuer and its Restricted Subsidiaries in the ordinary
course of business;

(15) Liens in favor of the Issuer or any Guarantor;

(16) Liens on equipment of the Issuer or any of its Restricted Subsidiaries
granted in the ordinary course of business;

(17) Liens on (x) accounts receivable and related assets incurred in connection
with a Receivables Facility, and (y) any Securitization Assets and related
assets incurred in connection with a Qualified Securitization Financing;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), and (9); provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
obligations under Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), and (9) at the time the original Lien became a Permitted
Lien under this Indenture, and (ii) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;

(19) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers;

(20) other Liens securing Indebtedness or other obligations which do not exceed
$50,000,000 in the aggregate at any one time outstanding;

 

-27-



--------------------------------------------------------------------------------

(21) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (5) of Section 6.01(a) hereof so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(23) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Indenture; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(25) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (c) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;

(27) Liens securing the Existing Senior Notes to the extent permitted by the
Senior Credit Facilities as in effect on the Issue Date;

(28) Liens securing obligations owed by the Issuer or any Restricted Subsidiary
to any lender under any Senior Credit Facility or any Affiliate of such a lender
in respect of any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds;

(29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Issuer or any Restricted
Subsidiary thereof or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;

(30) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Issuer or any Restricted Subsidiary in the ordinary course of business;

 

-28-



--------------------------------------------------------------------------------

(31) Liens solely on any cash earnest money deposits made by the Issuer or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted; and

(32) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“Proof of Claim” shall mean a proof of claim or debt filed in accordance with
and pursuant to any applicable provisions of the Bankruptcy Law, the Federal
Rules of Bankruptcy Procedure and/or a final order of the U.S. bankruptcy court.

“Proper Proof of Claim” shall mean, at any time, a Proof of Claim in an amount
not less than the sum of the aggregate outstanding principal amount of the Notes
at such time plus accrued but unpaid interest on the Notes at such time.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Issuer in
good faith.

“Qualified Securitization Financing” means any transaction or series of
transactions that may be entered into by Holdings, the Issuer or any of its
Restricted Subsidiaries pursuant to which such Person may sell, convey or
otherwise transfer to (A) one or more Securitization Subsidiaries or (B) any
other Person (in the case of a transfer by a Securitization Subsidiary), or may
grant a security interest in, any Securitization Assets of CCO or any of its
Subsidiaries (other than any assets that have been transferred or contributed to
CCO or its Subsidiaries by the Issuer or any other Restricted Subsidiary of the
Issuer) that are customarily granted in connection with asset securitization
transactions similar to the Qualified Securitization Financing entered into of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Issuer shall have determined in good faith that such Qualified
Securitization Financing (including the terms, covenants, termination events and
other provisions) is in the aggregate economically fair and reasonable to the
Issuer and the Securitization Subsidiary, (b) all sales, transfers and/or
contributions of Securitization Assets and related assets to the Securitization
Subsidiary are made at fair market value, (c) the financing terms, covenants,
termination events and other provisions thereof, including any Standard
Securitization Undertakings, shall be market terms (as determined in good faith
by the Issuer), (d) after giving pro forma effect to such Qualified
Securitization Financing,

 

-29-



--------------------------------------------------------------------------------

(x) the Consolidated Leverage Ratio of the Issuer would be (A) less than 8.0 to
1.0 and (B) lower than the Consolidated Leverage Ratio of the Issuer immediately
prior to giving pro forma effect to such Qualified Securitization Financing and
(y) the Guaranteed Leverage Ratio of the Issuer would be (A) less than 6.5 to
1.0 and (B) lower than the Guaranteed Leverage Ratio of the Issuer immediately
prior to giving pro forma effect to such Qualified Securitization Financing,
(e) the proceeds from such sale will be used by the Issuer to permanently reduce
Obligations under the Senior Credit Facilities and to correspondingly reduce
commitments with respect thereto and (f) the Trustee shall have received an
Officer’s Certificate of the Issuer certifying that all of the requirements of
clauses (a) through (e) have been satisfied.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Issuer or any of its Restricted Subsidiaries (other than
a Receivables Subsidiary) pursuant to which the Issuer or any of its Restricted
Subsidiaries sells their accounts receivable to either (a) a Person that is not
a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn sells its
accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Record Date” for the interest or Special Interest, if any, payable on any
applicable Interest Payment Date means the January 15 or July 15 (whether or not
a Business Day) next preceding such Interest Payment Date.

“Registration Rights Agreement” means the Registration Rights Agreement with
respect to the Notes dated the Issue Date, among the Issuer, the Guarantors and
the Initial Purchasers and any similar registration rights agreements with
respect to any Additional Notes.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A1 or Exhibit A2 bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Regulation S Temporary Global Note upon
expiration of the Restricted Period.

 

-30-



--------------------------------------------------------------------------------

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A1 or Exhibit A2 bearing the Global Note Legend, the Private
Placement Legend and the Regulation S Temporary Global Note Legend and deposited
with or on behalf of and registered in the name of the Depositary or its
nominee, issued in a denomination equal to the outstanding principal amount of
the Notes initially sold in reliance on Rule 903.

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Issuer or a Restricted Subsidiary in exchange for assets transferred by the
Issuer or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Representative” means any trustee, agent or representative (if any) for an
issue of Designated Senior Indebtedness of a Guarantor.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such Person’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Guarantor” means a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Issuer (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

-31-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securitization Assets” means any properties, assets and revenue streams
associated with the Americas Outdoor Advertising segment of the Issuer and its
Subsidiaries, and any other assets related thereto, subject to a Qualified
Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.

“Securitization Subsidiary” means a Restricted Subsidiary or direct Wholly-Owned
Subsidiary of Holdings (other than the Issuer) to which the Issuer or any of its
Restricted Subsidiaries sells, conveys or otherwise transfers Securitization
Assets and related assets that engages in no activities other than in connection
with the ownership and financing of Securitization Assets, all proceeds thereof
and all rights (contingent and other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the board of directors of the Issuer or such other
Person as provided below as a Securitization Subsidiary and (a) no portion of
the Indebtedness or any other obligations (contingent or otherwise) of which
(i) is guaranteed by Holdings, the Issuer or any other Subsidiary of Holdings,
other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Issuer or any other Subsidiary of the Issuer, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of Holdings,
the Issuer or any other Subsidiary of the Issuer, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of Holdings, the Issuer or any other
Subsidiary of the Issuer, other than another Securitization Subsidiary, has any
material contract, agreement, arrangement or understanding other than on terms
which the Issuer reasonably believes to be no less favorable to Holdings, the
Issuer or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Issuer and (c) to which none of Holdings,
the Issuer or any other Subsidiary of the Issuer, other than another
Securitization Subsidiary, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.

“Senior Cash Pay Notes” has the meaning set forth in the recitals hereto.

“Senior Credit Facilities” means (i) any ABL Facility and (ii) the General
Credit Facilities.

 

-32-



--------------------------------------------------------------------------------

“Senior Toggle Notes” has the meaning set forth in the recitals hereto.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Party” means any Guarantor or Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Issuer and its Subsidiaries on the Issue Date or any business that is
similar, reasonably related, incidental or ancillary thereto.

“Special Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

“Sponsor Management Agreement” means the management agreement between certain
management companies associated with the Investors and the Issuer and/or any
direct or indirect parent company, in substantially the form delivered to the
Initial Purchasers prior to the Issue Date and as amended, supplemented, amended
and restated, replaced or otherwise modified from time to time; provided,
however, that the terms of any such amendment, supplement, amendment and
restatement or replacement agreement are not, taken as a whole, less favorable
to the holders of the Notes in any material respect than the original agreement
in effect on the Issue Date.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings (or any direct or indirect
parent company of Holdings) or any of its Subsidiaries that the Issuer has
determined in good faith to be customary in a securitization financing.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Subordinated Indebtedness” means:

(1) any Indebtedness of the Issuer which is by its terms subordinated in right
of payment to the Notes; and

(2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Notes.

 

-33-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (excluding,
for the avoidance of doubt, charitable foundations) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Total Assets” means total assets of the Issuer and its Restricted Subsidiaries
on a consolidated basis prepared in accordance with GAAP, shown on the most
recent balance sheet of the Issuer and its Restricted Subsidiaries as may be
expressly stated.

“Transaction Expenses” means any fees or expenses incurred or paid by the Issuer
or any of its Subsidiaries in connection with the Transactions.

“Transactions” means the “Transactions” as defined in the Senior Credit
Facilities as in effect on the Issue Date.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to August 1, 2012; provided,
however, that if the period from the Redemption Date to August 1, 2012 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-777bbbb).

“Trustee” means Law Debenture Trust Company of New York, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A1 or Exhibit A2, that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing Notes that do not bear the Private Placement Legend.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Issuer which at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Issuer may designate any Subsidiary of the Issuer (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary

 

-34-



--------------------------------------------------------------------------------

or any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns
or holds any Lien on, any property of, the Issuer or any Restricted Subsidiary
of the Issuer (other than solely any Unrestricted Subsidiary of the Subsidiary
to be so designated); provided that

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the Issuer;

(2) such designation complies with Section 4.07 hereof; and

(3) each of:

(a) the Subsidiary to be so designated; and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Issuer or any Restricted Subsidiary.

The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

(1) the Issuer could incur at least $1.00 of additional Indebtedness pursuant to
the Consolidated Leverage Ratio test described in Section 4.09(a) hereof; or

(2) the Consolidated Leverage Ratio for the Issuer and its Restricted
Subsidiaries would be equal to or less than such ratio immediately prior to such
designation, in each case on a pro forma basis taking into account such
designation.

Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Issuer or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

 

-35-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100.0% of the outstanding Equity Interests of which (other than directors’
qualifying shares and shares issued to foreign nationals as required under
applicable law) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.

Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Affiliate Transaction”

   4.11(a)

“AHYDO”

   3.08(b)

“AHYDO Catch-Up Payment”

   3.08(b)

“Asset Sale Offer”

   4.10(c)

“Authentication Order”

   2.02

“Blockage Notice”

   11.03

“Change of Control Offer”

   4.14(a)

“Change of Control Payment”

   4.14(a)

“Change of Control Payment Date”

   4.14(a)

“Covenant Defeasance”

   8.03

“Defeased Covenants”

   8.03

“DTC”

   2.03

“Event of Default”

   6.01(a)

“Excess Proceeds”

   4.10(c)

“incur” or “incurrence”

   4.09(a)

“Legal Defeasance”

   8.02

“Non-Payment Default”

   11.03

“Note Register”

   2.03

“Offer Amount”

   3.09(b)

“Offer Period”

   3.09(b)

“Pari Passu Indebtedness”

   4.10(c)

“Partial PIK Interest”

   4.01

“Paying Agent”

   2.03

“Payment Blockage Period”

   11.03

“Payment Default”

   11.03

“PIK Interest”

   4.01

“PIK Notes”

   2.01(d)

“PIK Payment”

   2.01(d)

“Purchase Date”

   3.09(b)

“Redemption Date”

   3.07(a)

“Refinancing Indebtedness”

   4.09(b)

“Refunding Capital Stock”

   4.07(b)

“Registrar”

   2.03

“Restricted Payments”

   4.07(a)

“Special Redemption”

   3.08(a)

“Special Redemption Amount”

   3.08(a)

“Special Redemption Date”

   3.08(a)

“Successor Company”

   5.01(a)

“Successor Person”

   5.01(c)

“Transfer Agent”

   2.03

“Treasury Capital Stock”

   4.07(b)

 

-36-



--------------------------------------------------------------------------------

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the Trust Indenture Act, the
provision is incorporated by reference in and made a part of this Indenture.

The following Trust Indenture Act terms used in this Indenture have the
following meanings:

“indenture securities” means the Notes;

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Guarantees means the Issuer and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) words in the singular include the plural, and in the plural include the
singular;

(e) “will” shall be interpreted to express a command;

(f) provisions apply to successive events and transactions;

(g) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time;

(h) unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture;

 

-37-



--------------------------------------------------------------------------------

(i) words used herein implying any gender shall apply to both genders;

(j) the words “including,” “includes” and similar words shall be deemed to be
followed by “without limitation”;

(k) the principal amount of any Preferred Stock at any time shall be (i) the
maximum liquidation value of such Preferred Stock at such time or (ii) the
maximum mandatory redemption or mandatory repurchase price with respect to such
Preferred Stock at such time, whichever is greater; and

(l) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision.

Section 1.05 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing.
Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Issuer. Proof of execution of any
such instrument or of a writing appointing any such agent, or the holding by any
Person of a Note, shall be sufficient for any purpose of this Indenture and
(subject to Section 7.01 hereof) conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section 1.05.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

(e) The Issuer may, in the circumstances permitted by the Trust Indenture Act,
set a record date for purposes of determining the identity of Holders entitled
to give any request, demand, authorization, direction, notice, consent, waiver
or take any other act, or to vote or consent to any action by vote or consent
authorized or permitted to be given or taken by Holders. Unless otherwise
specified, if not set by the Issuer prior to the first solicitation of a Holder
made by any Person in respect of any such action, or in the case of any such
vote, prior to such vote, any such record date shall be the later of 30 days
prior to the first solicitation of such consent or the date of the most recent
list of Holders furnished to the Trustee prior to such solicitation.

 

-38-



--------------------------------------------------------------------------------

(f) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this Section 1.05(f) shall have the same effect as if given or taken
by separate Holders of each such different part.

(g) Without limiting the generality of the foregoing, a Holder, including DTC,
that is the Holder of a Global Note, may make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and any Person that is the Holder of a
Global Note, including DTC, may provide its proxy or proxies to the beneficial
owners of interests in any such Global Note through such depositary’s standing
instructions and customary practices.

(h) The Issuer may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 90 days after such record date.

ARTICLE 2

THE NOTES

Section 2.01 Form and Dating; Terms.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A1 (in the case of the Senior Cash Pay
Notes) or Exhibit A2 (in the case of the Senior Toggle Notes) hereto. The Notes
may have notations, legends or endorsements required by law, stock exchange
rules or usage. Each Note shall be dated the date of its authentication. The
Notes shall be in denominations of $2,000 and integral multiples of $1,000 in
excess thereof, subject to the issuance of PIK Interest pursuant to Section 4.01
hereof, in which case the aggregate principal amount of the Senior Toggle Notes
may be increased by, or PIK Notes may be issued in, an aggregate principal
amount equal to the amount of PIK Interest paid by the Issuer for the applicable
interest period.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A1 or Exhibit A2 attached hereto (including the Global Note Legend
thereon and the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Notes issued in definitive form shall be substantially in the form of
Exhibit A1 or Exhibit A2 attached hereto (but without the Global Note Legend
thereon and without the “Schedule of Exchanges of Interests in the Global Note”
attached thereto). Each Global Note shall represent such of the outstanding
Notes as shall be specified in the “Schedule of Exchanges of Interests in the
Global Note” attached thereto and each Global Note shall provide that it shall
represent up to the aggregate principal amount of Notes from time to time
endorsed thereon (and, with respect to the Senior Toggle Notes, giving effect to
any PIK Interest made thereon by increasing the aggregate principal amount of
such Global Note) and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
applicable, to reflect exchanges

 

-39-



--------------------------------------------------------------------------------

and redemptions and, with respect to the Senior Toggle Notes, payment of PIK
Interest made thereon by increasing the aggregate principal amount of such
Global Note. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.

(c) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, as custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary for the accounts of
designated agents holding on behalf of Euroclear or Clearstream, duly executed
by the Issuer and authenticated by the Trustee as hereinafter provided. The
Restricted Period shall be terminated upon the receipt by the Trustee of:

(i) a written certificate from the Depositary, together with copies of
certificates from Euroclear and Clearstream certifying that they have received
certification of non-United States beneficial ownership of 100% of the aggregate
principal amount of each Regulation S Temporary Global Note (except to the
extent of any beneficial owners thereof who acquired an interest therein during
the Restricted Period pursuant to another exemption from registration under the
Securities Act and who shall take delivery of a beneficial ownership interest in
a 144A Global Note bearing a Private Placement Legend, all as contemplated by
Section 2.06(b) hereof); and

(ii) an Officer’s Certificate from the Issuer.

Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note shall be exchanged for beneficial interests
in the Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S Permanent Global
Note, the Trustee shall cancel the Regulation S Temporary Global Note. The
aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

(d) PIK Notes. In connection with the payment of PIK Interest or Partial PIK
Interest in respect of the Senior Toggle Notes, the Issuer is entitled to,
without the consent of the Holders and without regard to Section 4.09 hereof,
increase the outstanding principal amount of the Senior Toggle Notes or issue
additional Senior Toggle Notes (the “PIK Notes”) under this Indenture on the
same terms and conditions as the Senior Toggle Notes issued on the Issue Date
(in each case, a “PIK Payment”). The Notes, including any PIK Notes, and any
Additional Notes subsequently issued under this Indenture will be treated as a
single class for all purposes under this Indenture, including waivers,
amendments, redemptions and offers to purchase, except as provided in Article 9
hereof. Unless the context requires otherwise, references to “Notes” for all
purposes of this Indenture shall include any Additional Notes and PIK Notes that
are actually issued and any increase in the principal amount of the outstanding
Senior Toggle Notes (including PIK Notes) as a result of a PIK Payment, and
references to “principal amount” of the Notes or the Senior Toggle Notes shall
include any increase in the principal amount of the outstanding Senior Toggle
Notes (including PIK Notes) as a result of a PIK Payment.

(e) Terms. The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

 

-40-



--------------------------------------------------------------------------------

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Trustee and the
Paying Agent and Registrar, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent any provision of any Note conflicts with the express provisions of
this Indenture, the provisions of this Indenture shall govern and be
controlling.

The Notes shall be subject to repurchase by the Issuer pursuant to an Asset Sale
Offer as provided in Section 4.10 hereof or a Change of Control Offer as
provided in Section 4.14 hereof. The Notes shall not be redeemable, other than
as provided in Article 3 hereof.

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuer without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes; provided that the Issuer’s ability to issue Additional Notes
shall be subject to the Issuer’s compliance with Section 4.09 hereof. Any
Additional Notes shall be issued with the benefit of an indenture supplemental
to this Indenture.

(f) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note that are held by Participants through
Euroclear or Clearstream.

Section 2.02 Execution and Authentication.

At least one Officer shall execute the Notes on behalf of the Issuer by manual
or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time such Note is authenticated, such Note shall nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A1 or Exhibit A2 attached hereto by the manual or facsimile signature of
the Trustee. The signature shall be conclusive evidence that the Note has been
duly authenticated and delivered under this Indenture.

On the Issue Date, the Trustee shall, upon receipt of an Issuer Order (an
“Authentication Order”), authenticate and deliver the Initial Notes. In
addition, at any time, from time to time, the Trustee shall upon receipt of an
Authentication Order authenticate and deliver any Additional Notes and Exchange
Notes for an aggregate principal amount specified in such Authentication Order
for such Additional Notes or Exchange Notes issued hereunder.

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

Section 2.03 Registrar and Paying Agent.

The Issuer shall maintain an office or agency in the Borough of Manhattan, City
of New York, where Notes may be presented for registration (“Registrar”), an
office or agency in the Borough of

 

-41-



--------------------------------------------------------------------------------

Manhattan, City of New York, where Notes may be presented for transfer or
exchange (“Transfer Agent”) and an office or agency in the Borough of Manhattan,
City of New York, where Notes may be presented for payment (“Paying Agent”). The
Registrar shall keep a register of the Notes (“Note Register”) and of their
transfer and exchange. The Issuer may appoint one or more co-registrars, one or
more co-transfer agents and one or more additional paying agents. The term
“Registrar” includes any co-registrar, the term “Transfer Agent” includes any
co-transfer agent and the term “Paying Agent” includes any additional paying
agent. The Issuer may change any Paying Agent, Transfer Agent or Registrar
without prior notice to any Holder. So long as any series of Notes is listed on
an exchange and the rules of such exchange so require, the Issuer shall satisfy
any requirement of such exchange as to paying agents, registrars and transfer
agents and shall comply with any notice requirements required by such exchange
in connection with any change of paying agent, registrar or transfer agent. The
Issuer shall notify the Trustee in writing of the name and address of any Agent
not a party to this Indenture. If the Issuer fails to appoint or maintain
another entity as Registrar, Transfer Agent or Paying Agent, the Trustee shall
act as such. The Issuer or any of its Subsidiaries may act as Paying Agent,
Transfer Agent or Registrar.

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuer initially appoints the Trustee to act as Custodian with respect to
the Global Notes. The Issuer initially appoints Deutsche Bank Trust Company
Americas to act as the Paying Agent, Registrar and Transfer Agent for the Notes.

Section 2.04 Paying Agent To Hold Money in Trust.

The Issuer shall require each Paying Agent other than the Trustee or Deutsche
Bank Trust Company Americas to agree in writing that the Paying Agent shall hold
in trust for the benefit of Holders or the Trustee all money held by the Paying
Agent for the payment of principal, premium, if any, or Special Interest, if
any, or interest on the Notes, and shall notify the Trustee of any default by
the Issuer in making any such payment. While any such default continues, the
Trustee may require a Paying Agent to pay all money held by it to the Trustee.
The Issuer at any time may require a Paying Agent to pay all money held by it to
the Trustee. Upon payment over to the Trustee, the Paying Agent (if other than
the Issuer or a Subsidiary) shall have no further liability for the money. If
the Issuer or a Subsidiary acts as Paying Agent, it shall segregate and hold in
a separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Issuer, Deutsche Bank Trust Company Americas (for so long as it acts as Paying
Agent) or the Trustee (if Deutsche Bank Trust Company Americas ceases to act as
Paying Agent hereunder) shall serve as Paying Agent for the Notes.

Section 2.05 Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with Trust Indenture Act Section 312(a). If the Trustee
is not the Registrar, the Issuer shall furnish to the Trustee at least two
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of the Holders of
Notes and the Issuer shall otherwise comply with Trust Indenture Act
Section 312(a).

 

-42-



--------------------------------------------------------------------------------

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor Depositary or a nominee
of such successor Depositary. A beneficial interest in a Global Note may not be
exchanged for a Definitive Note unless (i) the Depositary (x) notifies the
Issuer that it is unwilling or unable to continue as Depositary for such Global
Note or (y) has ceased to be a clearing agency registered under the Exchange Act
and, in either case, a successor Depositary is not appointed by the Issuer
within 120 days or (ii) there shall have occurred and be continuing a Default
with respect to the Notes. Upon the occurrence of any of the events in clause
(i) or (ii) above, Definitive Notes delivered in exchange for any Global Note or
beneficial interests therein will be registered in the names, and issued in any
approved denominations, requested by or on behalf of the Depositary (in
accordance with its customary procedures). Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to this Section 2.06 or Section 2.07 or
2.10 hereof, shall be authenticated and delivered in the form of, and shall be,
a Global Note, except for Definitive Notes issued subsequent to any of the
events in clause (i) or (ii) above and pursuant to Section 2.06(c) hereof. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a); provided, however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) hereof, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive

 

-43-



--------------------------------------------------------------------------------

Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given by the Depositary to the Registrar
containing information regarding the Person in whose name such Definitive Note
shall be registered to effect the transfer or exchange referred to in (1) above;
provided that in no event shall Definitive Notes be issued upon the transfer or
exchange of beneficial interests in the Regulation S Temporary Global Note prior
to (x) the expiration of the Restricted Period and (y) the receipt by the
Registrar of any certificates required pursuant to Rule 903. Upon consummation
of an Exchange Offer by the Issuer in accordance with Section 2.06(f) hereof,
the requirements of this Section 2.06(b)(ii) shall be deemed to have been
satisfied upon receipt by the Registrar of the instructions contained in the
Letter of Transmittal delivered by the Holder of such beneficial interests in
the Restricted Global Notes. Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Indenture and the Notes or otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h) hereof.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) hereof and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, a certificate in the form of Exhibit B hereto, including
the certifications in item (1) thereof; or

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof.

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) an Exchanging Dealer, (2) a Person participating
in the distribution of the Exchange Notes or (3) a Person who is an affiliate
(as defined in Rule 144) of the Issuer;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by an Exchanging Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

-44-



--------------------------------------------------------------------------------

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder substantially in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuer shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in clause (i) or (ii) of Section 2.06(a) hereof and receipt by the
Registrar of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

 

-45-



--------------------------------------------------------------------------------

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Issuer or any of its
Subsidiaries, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuer shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall mail such Definitive Notes to the Persons in whose names such
Notes are so registered. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

(ii) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B) of the Securities Act, except in the case of a transfer
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 903 or Rule 904.

(iii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (i) or (ii) of Section 2.06(a) hereof and if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) an Exchanging Dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Issuer;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by an Exchanging Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

-46-



--------------------------------------------------------------------------------

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(iv) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
in clause (i) or (ii) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Issuer shall execute and
the Trustee shall authenticate and mail to the Person designated in the
instructions a Definitive Note in the applicable principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iv) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from or through the
Depositary and the Participant or Indirect Participant. The Trustee shall mail
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iv) shall not bear the Private Placement
Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

 

-47-



--------------------------------------------------------------------------------

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Issuer or any
of its Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) an Exchanging Dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Issuer;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by an Exchanging Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or

(2) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;

 

-48-



--------------------------------------------------------------------------------

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuer shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the principal amount of Definitive Notes
so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer or
exchange in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.06(e):

(i) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made to a QIB in accordance with Rule 144A, then the
transferor must deliver a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) an Exchanging Dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Issuer;

 

-49-



--------------------------------------------------------------------------------

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected by an Exchanging Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or

(2) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Issuer shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02 hereof, the Trustee
shall authenticate (i) one or more Unrestricted Global Notes in an aggregate
principal amount equal to the principal amount of the beneficial interests in
the Restricted Global Notes tendered for acceptance by Persons that certify in
the applicable Letters of Transmittal that (x) they are not Exchanging Dealers,
(y) they are not participating in a distribution of the Exchange Notes and
(z) they are not affiliates (as defined in Rule 144) of the Issuer, and accepted
for exchange in the Exchange Offer and (ii) Unrestricted Definitive Notes in an
aggregate principal amount equal to the principal amount of the Restricted
Definitive Notes tendered for acceptance by Persons that certify in the
applicable Letters of Transmittal that (x) they are not Exchanging Dealers,
(y) they are not participating in a distribution of the Exchange Notes and
(z) they are not affiliates (as defined in Rule 144) of the Issuer, and accepted
for exchange in the Exchange Offer. Concurrently with the issuance of such
Notes, the Trustee shall cause the aggregate principal amount of the applicable
Restricted Global Notes to be reduced accordingly, and the Issuer shall execute
and the Trustee shall authenticate and mail to the Persons designated by the
Holders of Definitive Notes so accepted Unrestricted Definitive Notes in the
applicable principal amount. Any Notes that remain outstanding after the
consummation of the Exchange Offer, and Exchange Notes issued in connection with
the Exchange Offer, shall be treated as a single class of securities under this
Indenture.

 

-50-



--------------------------------------------------------------------------------

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”)), (2) AGREES THAT IT
WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY RESELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY
THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS
FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS
ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE ISSUER SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR
AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE

 

-51-



--------------------------------------------------------------------------------

IS AN ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO
THE TRUSTEE AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN,
THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(iii), (c)(iv), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) of this Section 2.06 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”

 

-52-



--------------------------------------------------------------------------------

(iii) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09, 4.10, 4.14 and
9.05 hereof).

(iii) Neither the Registrar nor the Issuer shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(v) The Issuer shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business 15
days before the day of any selection of Notes for redemption under Section 3.02
hereof and ending at the close of business on the day of selection, (B) to
register the transfer of or to exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part, (C) to register the transfer of or to exchange a Note between a Record
Date and the next succeeding Interest Payment Date or (D) to register the
transfer of or to exchange any Notes selected for redemption or tendered (and
not withdrawn) for repurchase in connection with a Change of Control Offer or an
Asset Sale Offer.

 

-53-



--------------------------------------------------------------------------------

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuer may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium, if any) and interest
(including Special Interest, if any) on such Notes and for all other purposes,
and none of the Trustee, any Agent or the Issuer shall be affected by notice to
the contrary.

(vii) Upon surrender for registration of transfer of any Note at the office or
agency of the Issuer designated pursuant to Section 4.02 hereof, the Issuer
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(viii) At the option of the Holder, subject to Section 2.06(a) hereof, Notes may
be exchanged for other Notes of any authorized denomination or denominations of
a like aggregate principal amount upon surrender of the Notes to be exchanged at
such office or agency. Whenever any Global Notes or Definitive Notes are so
surrendered for exchange, the Issuer shall execute, and the Trustee shall
authenticate and mail, the replacement Global Notes and Definitive Notes to
which the Holder making the exchange is entitled in accordance with the
provisions of Section 2.02 hereof.

(ix) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

Section 2.07 Replacement Notes.

If either (x) any mutilated Note is surrendered to the Trustee, the Registrar or
the Issuer, or (y) if the Issuer and the Trustee receive evidence to their
satisfaction of the ownership and destruction, loss or theft of any Note, then
the Issuer shall issue and the Trustee, upon receipt of an Authentication Order
and satisfaction of any other requirements of the Trustee, shall authenticate a
replacement Note. If required by the Trustee or the Issuer, an indemnity bond
must be supplied by the Holder that is sufficient in the judgment of the Trustee
and the Issuer to protect the Issuer, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuer may charge for its expenses in replacing a Note.

Every replacement Note is a contractual obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
such Note.

If a Note is replaced pursuant to Section 2.07 hereof, such Note shall cease to
be outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

 

-54-



--------------------------------------------------------------------------------

If the principal amount of any Note is considered paid under Section 4.01
hereof, such Note shall cease to be outstanding and interest thereon shall cease
to accrue.

If the Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
any Notes payable on such date, then such Notes shall be deemed to be no longer
outstanding and shall cease to accrue interest on and after such date.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any Affiliate of the Issuer, shall be considered as though not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes that a
Responsible Officer of the Trustee knows are so owned shall be so disregarded.
Notes so owned which have been pledged in good faith shall not be disregarded if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
to deliver any such direction, waiver or consent with respect to such pledged
Notes and that the pledgee is not the Issuer or any obligor upon the Notes or
any Affiliate of the Issuer or such other obligor.

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuer shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

Section 2.11 Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee or, at the
direction of the Trustee, the Registrar or the Paying Agent and no one else
shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of cancelled Notes
(subject to the record retention requirement of the Exchange Act) in its
customary manner. Certification of the disposal of all cancelled Notes shall be
delivered to the Issuer upon its request therefor. The Issuer may not issue new
Notes to replace Notes that it has paid or that have been delivered to the
Trustee for cancellation.

Section 2.12 Defaulted Interest.

If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest to the Persons who are Holders on a subsequent
special record date, in each case at the rate provided in the Notes and in
Section 4.01 hereof. The Issuer shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment, and at the same time the Issuer

 

-55-



--------------------------------------------------------------------------------

shall deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such defaulted interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such defaulted interest as provided in this
Section 2.12. The Trustee shall fix or cause to be fixed each such special
record date and payment date; provided that no such special record date shall be
less than 10 days prior to the related payment date for such defaulted interest.
The Trustee shall notify the Issuer of such special record date promptly, and in
any event at least 20 days before such special record date. At least 15 days
before the special record date, the Issuer (or, upon the written request of the
Issuer, the Trustee in the name and at the expense of the Issuer) shall mail or
cause to be mailed, first-class postage prepaid, to each Holder a notice at his
or her address as it appears in the Note Register that states the special record
date, the related payment date and the amount of such interest to be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of, in exchange for or in lieu of any other Note shall carry the rights
to interest accrued and unpaid, and to accrue, which were carried by such other
Note.

Section 2.13 CUSIP Numbers.

The Issuer in issuing the Notes may use CUSIP numbers (if then generally in use)
and, if so, the Trustee shall use CUSIP numbers in notices of redemption as a
convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Issuer will as promptly as practicable notify the Trustee of any
change in the CUSIP numbers.

ARTICLE 3

REDEMPTION

Section 3.01 Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to Section 3.07 hereof, it shall
furnish to the Trustee, at least 30 days but not more than 60 days before a
redemption date, an Officer’s Certificate setting forth (i) the paragraph or
subparagraph of such Notes and/or Section of this Indenture pursuant to which
the redemption shall occur, (ii) the redemption date, (iii) the principal amount
of the Senior Cash Pay Notes and/or Senior Toggle Notes, as the case may be, to
be redeemed and (iv) the redemption price.

Section 3.02 Selection of Notes To Be Redeemed or Purchased.

If less than all of the Senior Cash Pay Notes and/or Senior Toggle Notes, as the
case may be, are to be redeemed or purchased in an offer to purchase at any
time, the Registrar shall select the Notes to be redeemed or purchased (a) if
such Notes are listed on any national securities exchange, in compliance with
the requirements of the principal national securities exchange on which such
Notes are listed or (b) on a pro rata basis to the extent practicable or, to the
extent that selection on a pro rata basis is not practicable for any reason, by
lot or by such other method as the Registrar shall deem appropriate or as
required by the rules of the Depositary. In the event of partial redemption or
purchase by lot, the particular Notes to be redeemed or purchased shall be
selected, unless otherwise provided herein, not less than 30 nor more than 60
days prior to the redemption date by the Registrar from the outstanding Notes
not previously called for redemption or purchase.

 

-56-



--------------------------------------------------------------------------------

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected shall be in amounts of $2,000 or
integral multiples of $1,000; no Notes of $2,000 or less can be redeemed in part
(other than PIK Notes, which may be redeemed in minimum amounts of $1.00 and
integral multiples thereof), except that if all of the Notes of a Holder are to
be redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not in a principal amount of at least $2,000 or an integral
multiple of $1,000, shall be redeemed or purchased. Except as provided in the
preceding sentence, provisions of this Indenture that apply to Notes called for
redemption or purchase also apply to portions of Notes called for redemption or
purchase.

Section 3.03 Notice of Redemption.

Subject to Section 3.09 hereof, the Issuer shall mail or cause to be mailed by
first-class mail, postage prepaid, notices of redemption at least 30 days but
not more than 60 days before the purchase or redemption date to each Holder of
Notes to be redeemed at such Holder’s registered address, to the Trustee to
forward to each Holder of Notes at such Holder’s registered address, or shall
otherwise deliver on such timeframe such notice in accordance with the
procedures of DTC, except that redemption notices may be mailed more than 60
days prior to a redemption date if the notice is issued in connection with
Article 8 or Article 12 hereof.

The notice shall identify the Notes to be redeemed and shall state:

(a) the redemption date;

(b) the redemption price;

(c) that if any Note is to be redeemed in part only, the portion of the
principal amount of that Note that is to be redeemed and that, after the
redemption date upon surrender of such Note, a new Note or Notes in principal
amount equal to the unredeemed portion of the original Note representing the
same indebtedness to the extent not redeemed will be issued in the name of the
Holder of the Notes upon cancellation of the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(g) the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed; and

(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

 

-57-



--------------------------------------------------------------------------------

At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided that the Issuer shall have delivered
to the Trustee, at least 2 Business Days before notice of redemption is required
to be mailed or caused to be mailed to Holders pursuant to this Section 3.03
(unless a shorter notice shall be agreed to by the Trustee), an Officer’s
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price (except as provided in Section 3.07 hereof and in
Section 5 of the Notes). The notice, if mailed in a manner herein provided,
shall be conclusively presumed to have been given, whether or not the Holder
receives such notice. In any case, failure to give such notice by mail or any
defect in the notice to the Holder of any Note designated for redemption in
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Note. Subject to Section 3.05 hereof, on and after the
redemption date, interest shall cease to accrue on Notes or portions of Notes
called for redemption.

Section 3.05 Deposit of Redemption or Purchase Price.

On the redemption or purchase date, the Issuer shall deposit with the Trustee or
with the Paying Agent money sufficient to pay the redemption or purchase price
of and accrued and unpaid interest (including Special Interest, if any) on all
Notes to be redeemed or purchased on that date. The Trustee or the Paying Agent
shall promptly return to the Issuer any money deposited with the Trustee or the
Paying Agent by the Issuer in excess of the amounts necessary to pay the
redemption price of, and accrued and unpaid interest (including Special
Interest, if any) on, all Notes to be redeemed or purchased.

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the redemption or
purchase date shall be paid to the Person in whose name such Note was registered
at the close of business on such Record Date. If any Note called for redemption
or purchase shall not be so paid upon surrender for redemption or purchase
because of the failure of the Issuer to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest
accrued to the redemption or purchase date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuer shall
issue and the Trustee shall authenticate for the Holder at the expense of the
Issuer a new Note equal in principal amount to the unredeemed or unpurchased
portion of the Note surrendered representing the same indebtedness to the extent
not redeemed or purchased; provided, that each new Note will be in a principal
amount of $2,000 or an integral multiple of $1,000. It is understood that,
notwithstanding anything in this Indenture to the contrary, only an
Authentication Order and not an Opinion of Counsel or Officer’s Certificate is
required for the Trustee to authenticate such new Note.

 

-58-



--------------------------------------------------------------------------------

Section 3.07 Optional Redemption.

(a) At any time prior to August 1, 2012, the Notes may be redeemed or purchased
(by the Issuer or any other Person), in whole or in part, upon notice as
provided in Section 3.03 hereof, at a redemption price equal to 100.0% of the
principal amount of such Notes redeemed plus the Applicable Premium as of the
date of redemption (the “Redemption Date”) and, without duplication, accrued and
unpaid interest to the Redemption Date, subject to the rights of Holders of such
Notes on the relevant Record Date to receive interest due on the relevant
Interest Payment Date.

(b) Until August 1, 2011, the Issuer may, at its option, on one or more
occasions, upon notice as provided in Section 3.03 hereof, redeem up to 40.0% of
the then outstanding aggregate principal amount of each of (i) the Senior Cash
Pay Notes at a redemption price equal to 110.750% of the aggregate principal
amount thereof, and (ii) the Senior Toggle Notes (and any PIK Notes issued in
respect thereof) at a redemption price equal to 111.00% of the aggregate
principal amount thereof, in each case, plus accrued and unpaid interest thereon
to the applicable Redemption Date, subject to the right of Holders of record on
the relevant Record Date to receive interest due on the relevant Interest
Payment Date, with the net cash proceeds of one or more Equity Offerings to the
extent such net cash proceeds are received by or contributed to the Issuer;
provided that at least 50.0% of the sum of the aggregate principal amount of the
Senior Cash Pay Notes or Senior Toggle Notes, as applicable, originally issued
under this Indenture and any Additional Notes that are Senior Cash Pay Notes or
Senior Toggle Notes, as applicable, issued under this Indenture after the Issue
Date (but excluding PIK Notes in the case of the Senior Toggle Notes) remains
outstanding immediately after the occurrence of each such redemption; provided
further that each such redemption occurs within 180 days of the date of closing
of each such Equity Offering. Notice of any redemption upon any Equity Offering
may be given prior to such redemption, and any such redemption or notice may, at
the Issuer’s discretion, be subject to one or more conditions precedent,
including, but not limited to, completion of the related Equity Offering.

(c) Except pursuant to Sections 3.07(a) and (b), the Notes shall not be
redeemable at the Issuer’s option before August 1, 2012.

(d) On and after August 1, 2012, each of the Senior Cash Pay Notes and the
Senior Toggle Notes may be redeemed or purchased (by the Issuer or any other
Person), at the Issuer’s option, in whole or in part, upon notice as described
in Section 3.03 hereof, at the redemption prices (expressed as percentages of
principal amount of the Senior Cash Pay Notes or Senior Toggle Notes, as
applicable, to be redeemed) set forth below plus accrued and unpaid interest
thereon to the applicable Redemption Date, subject to the right of Holders of
record of such Notes on the relevant Record Date to receive interest due on the
relevant Interest Payment Date, if redeemed during the twelve-month period
beginning on August 1 of each of the years indicated below:

 

Year

   Senior
Cash Pay Notes
Percentage     Senior
Toggle
Notes Percentage  

2012

   105.375 %   105.500 %

2013

   102.688 %   102.750 %

2014 and thereafter

   100.000 %   100.000 %

 

-59-



--------------------------------------------------------------------------------

(e) Any redemption of the Notes pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof.

Section 3.08 Mandatory Redemption.

(a) On August 1, 2015 (the “Special Redemption Date”), the Issuer shall be
required to redeem for cash a portion (the “Special Redemption Amount”) of
Senior Toggle Notes equal to the product of (x) $30,000,000 and (y) the lesser
of (i) one and (ii) a fraction the numerator of which is the aggregate principal
amount outstanding on the Special Redemption Date of the Senior Toggle Notes for
United States federal income tax purposes and the denominator of which is
$1,330,000,000, as determined by the Issuer in good faith and rounded to the
nearest $2,000 (such redemption, the “Special Redemption”). The redemption price
for each portion of a Senior Toggle Note so redeemed pursuant to the Special
Redemption will equal 100% of the principal amount of such portion plus any
accrued and unpaid interest thereon to the Special Redemption Date.

(b) On the first Interest Payment Date following the fifth anniversary of the
“issue date” as defined in Treasury Regulation Section 1.1273-2(a)(2) of each
series of Notes (i.e., the Senior Cash Pay Notes and Senior Toggle Notes), and
on each Interest Payment Date thereafter, the Issuer shall redeem a portion of
the principal amount of each then outstanding Note in such series in an amount
equal to the AHYDO Catch-Up Payment for such Interest Payment Date with respect
to such Note. The “AHYDO Catch-Up Payment” for a particular Interest Payment
Date with respect to each Note in a series means the minimum principal
prepayment sufficient to ensure that as of the close of such Interest Payment
Date, the aggregate amount which would be includible in gross income with
respect to such Note before the close of such Interest Payment Date (as
described in Section 163(i)(2)(A) of the Code) does not exceed the sum
(described in Section 163(i)(2)(B) of the Code) of (i) the aggregate amount of
interest to be paid on such Note (including for this purpose any AHYDO Catch-Up
Payments) before the close of such Interest Payment Date plus (ii) the product
of the issue price of such Note as defined in Section 1273(b) of the Code (i.e.,
the first price at which a substantial amount of the Notes in such series is
sold, disregarding for this purpose sales to bond houses, brokers or similar
persons acting in the capacity of underwriters, placement agents or wholesalers)
and its yield to maturity (within the meaning of Section 163(i)(2)(B) of the
Code), with the result that such Note is not treated as having “significant
original issue discount” within the meaning of Section 163(i)(1)(C) of the Code;
provided, however, for avoidance of doubt, that if the yield to maturity of such
Note is less than the amount described in Section 163(i)(1)(B) of the Code, the
AHYDO Catch-Up Payment shall be zero for each Interest Payment Date with respect
to such Note. This Section 3.08(b) shall be interpreted consistently with the
intent that no Senior Cash Pay Note and that no Senior Toggle Note shall be an
“applicable high yield discount obligation” (an “AHYDO”) within the meaning of
Section 163(i)(1) of the Code. The computations and determinations required in
connection with any AHYDO Catch-Up Payment shall be made by the Issuer in its
good faith reasonable discretion and shall be binding upon the Holders absent
manifest error.

(c) The Special Redemption and any AHYDO Catch-Up Payments shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof. The Issuer
shall not be required to make any other mandatory redemption or sinking fund
payments with respect to the Notes.

Section 3.09 Offers To Repurchase by Application of Excess Proceeds.

(a) The Issuer shall follow the procedures specified in clauses (b) through
(f) of this Section 3.09 for any Asset Sale Offer commenced pursuant to
Section 4.10 hereof.

(b) An Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable

 

-60-



--------------------------------------------------------------------------------

law (the “Offer Period”). No later than five Business Days after the termination
of the Offer Period (the “Purchase Date”), the Issuer shall apply all Excess
Proceeds (the “Offer Amount”) to the purchase of Notes and, if required, Pari
Passu Indebtedness (on a pro rata basis, if applicable), or, if less than the
Offer Amount has been tendered, all Notes and Pari Passu Indebtedness tendered
in response to the Asset Sale Offer. Payment for any Notes so purchased shall be
made in the same manner as interest payments are made.

(c) If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest and Special
Interest, if any, up to but excluding the Purchase Date, shall be paid to the
Person in whose name a Note is registered at the close of business on such
Record Date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

(d) Upon the commencement of an Asset Sale Offer, the Issuer shall send, by
first-class mail, a notice to each of the Holders, with a copy to the Trustee
and the Registrar, or otherwise in accordance with the procedures of DTC. The
notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer. The notice, which
shall govern the terms of the Asset Sale Offer, shall state:

(i) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;

(ii) the Offer Amount, the purchase price and the Purchase Date;

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest;

(iv) that, unless the Issuer defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;

(v) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in minimum principal amounts of $2,000
and integral multiples of $1,000 only (or if PIK Notes are issued and PIK
Interest or Partial PIK Interest is paid, in minimum principal amounts of $1.00
and integral multiples of $1.00 with respect thereto);

(vi) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer such Note
by book-entry transfer, to the Issuer, the Depositary, if appointed by the
Issuer, or a Paying Agent at the address specified in the notice at least three
days before the Purchase Date;

(vii) that Holders shall be entitled to withdraw their election if the Issuer,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;

(viii) that, if the aggregate principal amount of Notes and Pari Passu
Indebtedness surrendered by the holders thereof exceeds the Offer Amount, the
Registrar shall select the Notes and such Pari Passu Indebtedness to be
purchased on a pro rata basis based on the accreted value or principal amount of
the Notes or such Pari Passu Indebtedness tendered (with such adjustments

 

-61-



--------------------------------------------------------------------------------

as may be deemed appropriate by the Registrar so that only Notes in
denominations of $2,000 or integral multiples of $1,000 (or if PIK Notes are
issued and PIK Interest or Partial PIK Interest is paid, in minimum principal
amounts of $1.00 and integral multiples of $1.00 with respect thereto) shall be
purchased); and

(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.

(e) On or before the Purchase Date, the Issuer shall, to the extent lawful,
(1) accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof validly tendered pursuant to the Asset Sale
Offer, or if less than the Offer Amount has been tendered, all Notes tendered
and (2) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions thereof so tendered.

(f) The Issuer, the Depositary or the Paying Agent, as the case may be, shall
promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuer for purchase, and the Issuer shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
(it being understood that, notwithstanding anything in this Indenture to the
contrary, no Opinion of Counsel or Officer’s Certificate is required for the
Trustee to authenticate and mail or deliver such new Note) in a principal amount
equal to any unpurchased portion of the Note surrendered representing the same
indebtedness to the extent not repurchased; provided that each such new Note
shall be in a principal amount of $2,000 or an integral multiple of $1,000 (or
if PIK Notes are issued and PIK Interest or Partial PIK Interest is paid, in
minimum principal amounts of $1.00 and integral multiples of $1.00 with respect
thereto). Any Note not so accepted for purchase shall be promptly mailed or
delivered by the Issuer to the Holder thereof. The Issuer shall publicly
announce the results of the Asset Sale Offer on or as soon as practicable after
the Purchase Date.

Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.

ARTICLE 4

COVENANTS

Section 4.01 Payment of Notes.

The Issuer shall pay or cause to be paid the principal of, premium, if any,
Special Interest, if any, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, Special Interest, if
any, and interest shall be considered paid on the date due if the Paying Agent,
if other than the Issuer or a Subsidiary, holds as of noon Eastern Time on the
due date money deposited by the Issuer in immediately available funds and
designated for and sufficient to pay all principal, premium, if any, and
interest then due; provided that with respect to the Senior Toggle Notes, for
any interest period, if the Issuer elects to pay interest on the Senior Toggle
Notes entirely by increasing the principal amount of the outstanding Senior
Toggle Notes or by issuing PIK Notes (“PIK Interest”) or paying 50.0% of such
interest in the form of PIK Interest (“Partial PIK Interest”), in each case, in
the matter provided in the Senior Toggle Notes, then all such interest paid in
the form of PIK Interest or Partial PIK

 

-62-



--------------------------------------------------------------------------------

Interest shall be considered paid or duly provided for, for all purposes of this
Indenture, and shall not be considered overdue. If a payment date is not a
Business Day, payment may be made on the next succeeding day that is a Business
Day, and for the avoidance of doubt, no additional interest or other amounts
shall be payable in respect of the interest period for which such payment is
made as a result of such extension of time.

The Issuer shall pay all Special Interest, if any, in the same manner on the
dates and in the amounts set forth in the Registration Rights Agreement.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Special Interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

Section 4.02 Maintenance of Office or Agency.

The Issuer shall maintain in the Borough of Manhattan, City of New York an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or Transfer Agent) where Notes may be surrendered for
registration of transfer or for exchange or presented for payment and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain an office or agency in the Borough of Manhattan, City of
New York for such purposes. The Issuer shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.

The Issuer hereby initially designates the office of the Trustee located at Law
Debenture Trust Company of New York, 400 Madison Avenue, Suite 4D, New York, NY
10017, as one such office or agency of the Issuer in accordance with
Section 2.03 hereof.

Section 4.03 Reports and Other Information.

(a) Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, from and
after the Issue Date, the Issuer shall file with the SEC no later than 15 days
after the periods set forth below,

(1) within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-K by a
non-accelerated filer) after the end of each fiscal year, annual reports on
Form 10-K, or any successor or comparable form, containing the information
required to be contained therein, or required in such successor or comparable
form;

 

-63-



--------------------------------------------------------------------------------

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, reports on Form 10-Q containing all quarterly information that
would be required to be contained in Form 10-Q, or any successor or comparable
form;

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and

(4) any other information, documents and other reports which the Issuer would be
required to file with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act;

in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Issuer shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Issuer shall make available such information to
prospective purchasers of Notes, in addition to providing such information to
the Trustee and the Holders of the Notes, in each case within 5 days after the
time the Issuer would have been required to file such information with the SEC
as required pursuant to this Section 4.03(a). To the extent any such information
is not furnished within the time periods specified above in this Section 4.03(a)
and such information is subsequently furnished (including upon becoming publicly
available, by filing such information with the SEC), the Issuer shall be deemed
to have satisfied its obligations with respect thereto at such time and any
Default with respect thereto shall be deemed to have been cured; provided, that
such cure shall not otherwise affect the rights of the Holders under Article 6
hereof if Holders of at least 25.0% in principal amount of the then total
outstanding Notes have declared the principal, premium, if any, interest and any
other monetary obligations on all the then outstanding Notes to be due and
payable immediately and such declaration shall not have been rescinded or
cancelled prior to such cure. In addition, to the extent not satisfied by the
foregoing, for so long as any Notes are outstanding, the Issuer shall furnish to
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

(b) In the event that any direct or indirect parent company of the Issuer is or
becomes a Guarantor of the Notes, the Issuer may satisfy its obligations in this
Section 4.03 with respect to financial information relating to the Issuer by
furnishing financial information relating to such parent; provided that the same
is accompanied by consolidating information that explains in reasonable detail
the differences between the information relating to such parent, on the one
hand, and the information relating to the Issuer and its Restricted Subsidiaries
on a standalone basis, on the other hand.

(c) Notwithstanding the foregoing, the requirements of this Section 4.03 shall
be deemed satisfied prior to the commencement of the exchange offer or the
effectiveness of the shelf registration statement by the filing with the SEC of
the exchange offer registration statement or shelf registration statement in
accordance with the terms of the Registration Rights Agreement, and any
amendments thereto, with such financial information that satisfies Regulation
S-X of the Securities Act.

Section 4.04 Compliance Certificate.

(a) The Issuer and each Guarantor (to the extent that such Guarantor is so
required under the Trust Indenture Act) shall deliver to the Trustee, within 120
days after the end of each fiscal year ending after the Issue Date, a
certificate from the principal executive officer, principal financial officer or
principal accounting officer stating that a review of the activities of the
Issuer and its Restricted Subsidiaries during the preceding fiscal year has been
made under the supervision of the signing Officer with a view to determining
whether the Issuer has kept, observed, performed and fulfilled its obligations
under this Indenture, and further stating, as to such Officer signing such
certificate, that to the best of his or her knowledge the Issuer has kept,
observed, performed and fulfilled each and every condition and

 

-64-



--------------------------------------------------------------------------------

covenant contained in this Indenture during such fiscal year and is not in
default in the performance or observance of any of the terms, provisions,
covenants and conditions of this Indenture (or, if a Default shall have
occurred, describing all such Defaults of which he or she may have knowledge and
what action the Issuer is taking or proposes to take with respect thereto).

(b) When any Default has occurred and is continuing under this Indenture of
which the Issuer is aware, or if the Trustee or the holder of any other evidence
of Indebtedness of the Issuer or any Subsidiary gives any notice or takes any
other action with respect to a claimed Default of which the Issuer is aware, the
Issuer shall promptly (which shall be no more than five (5) Business Days)
deliver to the Trustee by registered or certified mail or by facsimile
transmission an Officer’s Certificate specifying such event and what action the
Issuer proposes to take with respect thereto.

Section 4.05 Taxes.

The Issuer shall pay or discharge, and shall cause each of its Restricted
Subsidiaries to pay or discharge, prior to delinquency, all material taxes,
lawful assessments, and governmental levies except such as are contested in good
faith and by appropriate actions or where the failure to effect such payment or
discharge is not adverse in any material respect to the Holders of the Notes.

Section 4.06 Stay, Extension and Usury Laws.

The Issuer and each of the Guarantors covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer and
each of the Guarantors (to the extent that they may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and covenant (to the
extent that they may lawfully do so) that they shall not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law has been enacted.

Section 4.07 Limitation on Restricted Payments.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(I) declare or pay any dividend or make any distribution or any payment having
the effect thereof on account of the Issuer’s or any Restricted Subsidiary’s
Equity Interests (in such Person’s capacity as holder of such Equity Interests),
including any dividend or distribution payable in connection with any merger or
consolidation other than:

(A) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Issuer; or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary of the Issuer, the Issuer or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

 

-65-



--------------------------------------------------------------------------------

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent of the Issuer,
including in connection with any merger or consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness other than:

(A) Indebtedness permitted under clause (8) of Section 4.09(b) hereof; or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
of the Issuer or any Restricted Subsidiary purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of purchase, repurchase or
acquisition; or

(IV) make any Restricted Investment

(all such payments and other actions set forth in clauses (I) through (IV) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Issuer could incur $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in Section 4.09(a) hereof; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after the
Issue Date (including Restricted Payments permitted by clauses (1), (2) (with
respect to the payment of dividends on Refunding Capital Stock (as defined
below) pursuant to clause (c) thereof only), (6)(c) and (8) of Section 4.07(b)
hereof, but excluding all other Restricted Payments permitted by Section 4.07(b)
hereof), is less than the sum of (without duplication):

(a) 50.0% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period) beginning on the first day of the fiscal quarter
commencing after the Issue Date to the end of the Issuer’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment, or, in the case such Consolidated Net Income for
such period is a deficit, minus 100% of such deficit; plus

(b) 100% of the aggregate net proceeds (including cash and the fair market
value, as determined in good faith by the Issuer, of marketable securities or
other property) received by the Issuer or a Restricted Subsidiary since
immediately after the Issue Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to clause (12)(a) of
Section 4.09(b) hereof) from the issue or sale of:

(i) (A) Equity Interests of the Issuer, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Issuer, its Restricted Subsidiaries and any direct or indirect parent company of
the Issuer, after the Issue Date to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 4.07(b)
hereof; and

 

-66-



--------------------------------------------------------------------------------

(y) Designated Preferred Stock; and

(B) to the extent such proceeds or other property are actually contributed to
the capital of the Issuer or any Restricted Subsidiary, Equity Interests of the
Issuer’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of Section 4.07(b) hereof); or

(ii) debt of the Issuer or any Restricted Subsidiary that has been converted
into or exchanged for such Equity Interests of the Issuer or a direct or
indirect parent company of the Issuer;

provided, however, that this clause (b) shall not include the proceeds from
(W) Refunding Capital Stock (as defined below), (X) Equity Interests or
convertible debt securities sold to the Issuer or a Restricted Subsidiary, as
the case may be, (Y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (Z) Excluded Contributions; plus

(c) 100% of the aggregate amount of net proceeds (including cash and the fair
market value, as determined in good faith by the Issuer, of marketable
securities or other property) contributed to the capital of the Issuer following
the Issue Date (other than (i) net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness or issue Disqualified Stock or
Preferred Stock pursuant to clause (12)(a) of Section 4.09(b) hereof, (ii) by a
Restricted Subsidiary and (iii) from any Excluded Contributions); plus

(d) 100% of the aggregate amount of proceeds (including cash and the fair market
value, as determined in good faith by the Issuer, of marketable securities or
other property) received by the Issuer or a Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of Restricted Investments made by the Issuer or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Issuer or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Issuer or its Restricted Subsidiaries, in each case with respect to Restricted
Investments made after the Issue Date; or

(ii) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a dividend or
distribution from an Unrestricted Subsidiary after the Issue Date; plus

 

-67-



--------------------------------------------------------------------------------

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Issuer in good
faith or if such fair market value may exceed $100,000,000, in writing by an
Independent Financial Advisor, at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, other than to the extent
such Investment constituted a Permitted Investment.

(b) Section 4.07(a) hereof shall not prohibit:

(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Indenture;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
(i) Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness of
the Issuer or any Restricted Subsidiary or (ii) Equity Interests of any direct
or indirect parent company of the Issuer, in the case of each of clause (i) and
(ii), in exchange for, or out of the proceeds of the substantially concurrent
sale or issuance (other than to the Issuer or a Restricted Subsidiary) of,
Equity Interests of the Issuer, or any direct or indirect parent company of the
Issuer to the extent contributed to the capital of the Issuer or any Restricted
Subsidiary (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”), (b) the declaration and payment of dividends on the Treasury Capital
Stock out of the proceeds of the substantially concurrent sale (other than to
the Issuer or a Restricted Subsidiary) of the Refunding Capital Stock, and
(c) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under clause
(6)(a) or (b) of this Section 4.07(b), the declaration and payment of dividends
on the Refunding Capital Stock (other than Refunding Capital Stock the proceeds
of which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Issuer) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

(3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Issuer or a Restricted Subsidiary made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Issuer or a Restricted Subsidiary, as the case may be,
which is incurred in compliance with Section 4.09 hereof so long as:

(a) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, exchanged, acquired or retired for
value, plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, exchanged, acquired or retired and any fees and expenses incurred
in connection with such redemption, repurchase, exchange, acquisition or
retirement and the issuance of such new Indebtedness;

(b) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, exchanged, acquired or retired for
value;

 

-68-



--------------------------------------------------------------------------------

(c) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, exchanged, acquired or retired; and

(d) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests (other than Disqualified Stock) of the
Issuer or any of its direct or indirect parent companies held by any future,
present or former employee, director, officer or consultant of the Issuer, any
of its Subsidiaries or any of its direct or indirect parent companies pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by the Issuer or any direct
or indirect parent company of the Issuer in connection with any such repurchase,
retirement or acquisition), or any stock subscription or shareholder agreement,
including any Equity Interest rolled over by management of the Issuer or any
direct or indirect parent company of the Issuer in connection with the
Transactions; provided, however, that the aggregate Restricted Payments made
under this clause (4) do not exceed in any calendar year $50,000,000 with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $75,000,000 in any calendar year; provided further that
such amount in any calendar year may be increased by an amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Issuer and, to the extent contributed to the capital of the
Issuer, Equity Interests of any of the direct or indirect parent companies of
the Issuer, in each case to employees, directors, officers or consultants of the
Issuer, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Issue Date (other than Equity Interests the
proceeds of which are used to fund the Transactions), to the extent the cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the payment of Restricted Payments by virtue of clause (3) of Section 4.07(a)
hereof; plus

(b) the cash proceeds of key man life insurance policies received by the Issuer
(or by any direct or indirect parent company to the extent actually contributed
in cash to the Issuer) or any of its Restricted Subsidiaries after the Issue
Date; less

(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this clause (4);

and provided further that cancellation of Indebtedness owing to the Issuer or
any Restricted Subsidiary from employees, directors, officers or consultants of
the Issuer, any of its Subsidiaries or its direct or indirect parent companies
in connection with a repurchase of Equity Interests of the Issuer or any of the
Issuer’s direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Indenture;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Issuer or any of its Restricted Subsidiaries issued
in accordance with Section 4.09 hereof;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Issuer or any of its Restricted

 

-69-



--------------------------------------------------------------------------------

Subsidiaries after the Issue Date, provided that the amount of dividends paid
pursuant to this clause (a) shall not exceed the aggregate amount of cash
actually received by the Issuer or a Restricted Subsidiary from the issuance of
such Designated Preferred Stock;

(b) a Restricted Payment to a direct or indirect parent company of the Issuer,
the proceeds of which will be used to fund the payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) of such parent corporation issued after the Issue Date, provided that the
amount of Restricted Payments paid pursuant to this clause (b) shall not exceed
the aggregate amount of cash actually contributed to the capital of the Issuer
from the sale of such Designated Preferred Stock; or

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 4.07(b);

provided, however, that, in the case of each of (a), (b) and (c) of this clause
(6), for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Issuer could incur $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 4.09(a) hereof;

(7) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(8) the declaration and payment of dividends on the Issuer’s common stock (or a
Restricted Payment to any direct or indirect parent entity to fund a payment of
dividends on such entity’s common stock), following the first public Equity
Offering of such common stock after the Issue Date, of up to 6% per annum of the
net cash proceeds received by (or, in the case of a Restricted Payment to a
direct or indirect parent entity, contributed to the capital of) the Issuer in
or from any such public Equity Offering;

(9) Restricted Payments that are made with Excluded Contributions;

(10) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (10) not to exceed
$400,000,000;

(11) distributions or payments of Receivables Fees and Securitization Fees;

(12) any Restricted Payment used to fund or effect the Transactions and the fees
and expenses related thereto or owed to Affiliates, in each case to the extent
permitted by Section 4.11 hereof, and any payments to holders of Equity
Interests of the Issuer (immediately prior to giving effect to the Transactions)
in connection with, or as a result of, their exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto;

(13) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to the provisions similar to those set
forth in Sections 4.10 and 4.14 hereof; provided that all Notes tendered by
Holders in connection with a Change of Control Offer or Asset Sale Offer, as
applicable, have been repurchased, redeemed or acquired for value;

 

-70-



--------------------------------------------------------------------------------

(14) the declaration and payment of dividends or the payment of other
distributions by the Issuer or a Restricted Subsidiary to, or the making of
loans or advances to, any of the Issuer’s direct or indirect parent companies in
amounts required for any direct or indirect parent companies to pay, in each
case without duplication,

(a) franchise taxes and other fees, taxes and expenses required to maintain
their legal existence;

(b) federal, foreign, state and local income or franchise and similar taxes;
provided that, in each fiscal year, the amount of such payments shall not exceed
the amount that the Issuer and its Restricted Subsidiaries would be required to
pay in respect of federal, foreign, state and local income or franchise taxes if
such entities were corporations paying taxes separately from any parent entity
at the highest combined applicable federal, foreign, state, local or franchise
tax rate for such fiscal year (and to the extent of any amounts actually
received in cash from its Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries);

(c) customary salary, bonus and other benefits payable to directors, officers
and employees of any direct or indirect parent company of the Issuer to the
extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Issuer and its Restricted Subsidiaries;

(d) general operating and overhead costs and expenses of any direct or indirect
parent company of the Issuer to the extent such costs and expenses are
attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries;

(e) amounts payable to the Investors pursuant to the Sponsor Management
Agreement;

(f) fees and expenses other than to Affiliates of the Issuer related to (i) any
equity or debt offering of such parent entity (whether or not successful) and
(ii) any Investment otherwise permitted under this covenant (whether or not
successful);

(g) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Issuer or any direct or indirect parent
of the Issuer; and

(h) to finance Investments otherwise permitted to be made pursuant to this
covenant; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment; (B) such direct or indirect
parent company shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
capital of the Issuer or one of its Restricted Subsidiaries or (2) the merger of
the Person formed or acquired into the Issuer or one of its Restricted
Subsidiaries (to the extent not prohibited by Section 5.01 hereof) in order to
consummate such Investment; (C) such direct or indirect parent company and its
Affiliates (other than the Issuer or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Issuer or a Restricted

 

-71-



--------------------------------------------------------------------------------

Subsidiary could have given such consideration or made such payment in
compliance with this Indenture; (D) any property received by the Issuer shall
not increase amounts available for Restricted Payments pursuant to clause (3) of
Section 4.07(a) hereof; and (E) such Investment shall be deemed to be made by
the Issuer or a Restricted Subsidiary by another provision of this covenant
(other than pursuant to clause (10) hereof) or pursuant to the definition of
“Permitted Investments” (other than clause (9) thereof);

(15) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Issuer or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(16) payments or distributions to dissenting stockholders pursuant to applicable
law, pursuant to or in connection with a consolidation, merger or transfer of
all or substantially all of the assets of the Issuer and its Restricted
Subsidiaries, taken as a whole, that complies with Section 5.01 hereof; provided
that as a result of such consolidation, merger or transfer of assets, the Issuer
shall make a Change of Control Offer and that all Notes tendered by Holders in
connection with such Change of Control Offer have been repurchased, redeemed or
acquired for value;

(17) any Restricted Payments relating to a Securitization Subsidiary that, in
the good faith determination of the Issuer, are necessary or advisable to effect
any Qualified Securitization Financing; and

(18) purchase Equity Interests of CCO not owned by the Issuer or its Restricted
Subsidiaries (whether by tender offer, open market purchase, merger or
otherwise);

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (10), (15) and (17) of this
Section 4.07(b), no Default shall have occurred and be continuing or would occur
as a consequence thereof.

(c) The Issuer shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the second to last sentence of the
definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Issuer and its Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated shall be deemed to be Investments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time under this Section 4.07 or pursuant to the
definition of “Permitted Investments,” and if such Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.

(d) Notwithstanding the foregoing provisions of this Section 4.07, the Issuer
shall not, and shall not permit any of its Restricted Subsidiaries to, pay any
cash dividend or make any cash distribution on, or in respect of, the Issuer’s
Capital Stock or purchase for cash or otherwise acquire for cash any Capital
Stock of the Issuer or any direct or indirect parent of the Issuer for the
purpose of paying any cash dividend or making any cash distribution to, or
acquiring Capital Stock of any direct or indirect parent of the Issuer for cash
from, the Investors, or guarantee any Indebtedness of any Affiliate of the
Issuer for the purpose of paying such dividend, making such distribution or so
acquiring such Capital Stock to or from the Issuer, in each case by means of
utilization of the cumulative Restricted Payment credit provided by
Section 4.07(a) hereof, or the exceptions provided by clauses (1) or (10) of
Section 4.07(b) hereof or clause (12) of the definition of “Permitted
Investments,” unless the most recent interest payment made by the Issuer was a
Cash Interest payment and the Issuer has not made a PIK Election with respect to
the next interest payment due and, in each case, such payment is otherwise in
compliance with this covenant.

 

-72-



--------------------------------------------------------------------------------

Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(1) (A) pay dividends or make any other distributions to the Issuer or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or

(B) pay any Indebtedness owed to the Issuer or any of its Restricted
Subsidiaries;

(2) make loans or advances to the Issuer or any of its Restricted Subsidiaries;
or

(3) sell, lease or transfer any of its properties or assets to the Issuer or any
of its Restricted Subsidiaries.

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including without limitation, pursuant to the Existing Senior Notes;

(2) (x) the Senior Credit Facilities and the related documentation, (y) this
Indenture, the Notes and the Guarantees and (z) the Exchange Notes and the
related indenture and guarantees;

(3) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions of the nature
discussed in clause (3) of Section 4.08(a) hereof on the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by or merged,
consolidated or amalgamated with or into the Issuer or any Restricted Subsidiary
thereof in existence at the time of such acquisition, merger, consolidation or
amalgamation (but, in any such case, not created in contemplation thereof),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person so acquired and its
Subsidiaries, or the property or assets of the Person so acquired and its
Subsidiaries or the property or assets so assumed;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of (i) the Issuer or (ii) a Restricted Subsidiary,
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock or assets of such Subsidiary
that impose restrictions on the assets to be sold;

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to Sections
4.09 and 4.12 hereof that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

 

-73-



--------------------------------------------------------------------------------

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
Section 4.09 hereof;

(10) customary provisions in any joint venture agreement or other similar
agreement relating solely to such joint venture;

(11) customary provisions contained in any lease, sublease, license, sublicense
or similar agreement, including with respect to intellectual property, and other
agreements, in each case, entered into in the ordinary course of business;

(12) any encumbrances or restrictions created in connection with any Receivables
Facility or Qualified Securitization Financing that, in the good faith
determination of the Issuer, are necessary or advisable to effect such
Receivables Facility or Qualified Securitization Financing; and

(13) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.08(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (12) of this Section 4.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuer, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 4.09 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Issuer and the Restricted
Guarantors shall not issue any shares of Disqualified Stock and shall not permit
any Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Issuer and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Consolidated Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 7.5 to 1.0 determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which internal financial statements are available; provided,
however, that Restricted Subsidiaries that are not Guarantors may not incur
Indebtedness or issue Disqualified Stock or Preferred Stock if, after giving pro
forma effect to such incurrence or issuance (including a pro forma application
of the net proceeds therefrom), more than an aggregate of $750,000,000 of
Indebtedness or Disqualified Stock or Preferred Stock of Restricted Subsidiaries
that are not Guarantors is outstanding pursuant to this paragraph at such time.

 

-74-



--------------------------------------------------------------------------------

(b) Section 4.09(a) hereof shall not apply to:

(1) the incurrence of Indebtedness under Credit Facilities by the Issuer or any
of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount of $16,770,638,000 outstanding at
any one time, less the aggregate amount of proceeds received from the sale of
any Securitization Assets made since the Issue Date;

(2) the incurrence by the Issuer and any Restricted Guarantor of Indebtedness
represented by the Notes (including any PIK Notes and any Guarantee, but
excluding any Additional Notes);

(3) the incurrence by the Issuer and any Restricted Guarantor of Indebtedness
represented by the Exchange Notes and related guarantees of the Exchange Notes
to be issued in exchange for the Notes (including any PIK Notes but excluding
any Additional Notes) and Guarantees pursuant to the Registration Rights
Agreement;

(4) Indebtedness of the Issuer and its Restricted Subsidiaries in existence on
the Issue Date (other than Indebtedness described in clauses (1) and (2) of this
Section 4.09(b));

(5) Indebtedness (including Capitalized Lease Obligations) incurred or
Disqualified Stock and Preferred Stock issued by the Issuer or any of its
Restricted Subsidiaries, to finance the purchase, lease or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Equity Interests
of any Person owning such assets in an aggregate principal amount, together with
any Refinancing Indebtedness in respect thereof and all other Indebtedness
incurred and Disqualified Stock and/or Preferred Stock issued and outstanding
under this clause (5), not to exceed $150,000,000 at any time outstanding; so
long as such Indebtedness exists at the date of such purchase, lease or
improvement, or is created within 270 days thereafter;

(6) Indebtedness incurred by the Issuer or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such bankers’ acceptances
and letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 30 days following such drawing or incurrence;

(7) Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FIN 45 or in respect of acquired contingencies and
contingent consideration recorded under FAS 141(R)) of the Issuer or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(7));

 

-75-



--------------------------------------------------------------------------------

(8) Indebtedness of the Issuer to a Restricted Subsidiary or a Restricted
Subsidiary to the Issuer or another Restricted Subsidiary; provided that any
such Indebtedness (other than pursuant to the CCU Mirror Note) owing by the
Issuer or a Guarantor to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Notes or the Guarantee of the
Notes, as the case may be; provided further that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Issuer or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an incurrence of such Indebtedness not
permitted by this clause (8);

(9) shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer or
another Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Issuer or a
Restricted Subsidiary or pursuant to any pledge of such Preferred Stock
constituting a Permitted Lien) shall be deemed in each case to be an issuance of
such shares of Preferred Stock not permitted by this clause (9);

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this covenant,
exchange rate risk or commodity pricing risk;

(11) obligations in respect of self-insurance, customs, stay, performance, bid,
appeal and surety bonds and completion guarantees and other obligations of a
like nature provided by the Issuer or any of its Restricted Subsidiaries in the
ordinary course of business;

(12) (a) Indebtedness or Disqualified Stock of the Issuer or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 200.0% of the net cash proceeds received by
the Issuer and its Restricted Subsidiaries since immediately after the Issue
Date from the issue or sale of Equity Interests of the Issuer or cash
contributed to the capital of the Issuer (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to, or contributions received
from, the Issuer or any of its Subsidiaries) as determined in accordance with
clauses (3)(b) and (3)(c) of Section 4.07(a) hereof to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make other Investments, payments or exchanges pursuant
to Section 4.07(b) hereof or to make Permitted Investments (other than Permitted
Investments specified in clauses (1), (2) and (3) of the definition thereof);
provided, however, that any amounts in excess of 100.0% shall be Subordinated
Indebtedness of the Issuer or any Restricted Subsidiary that has a Stated
Maturity that is no earlier than 90 days after the Stated Maturity of the Notes
or Disqualified Stock or Preferred Stock of any Restricted Subsidiary that has a
Stated Maturity that is no earlier than 90 days after the Stated Maturity of the
Notes, and (b) Indebtedness or Disqualified Stock of the Issuer or a Restricted
Guarantor not otherwise permitted hereunder, and Indebtedness, Disqualified
Stock or Preferred Stock of any Restricted Subsidiary that is not a Guarantor
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred pursuant to this clause (12)(b),
does not at any one time outstanding exceed $1,000,000,000 (it being understood
that any Indebtedness incurred or Disqualified Stock or Preferred Stock issued
pursuant to this clause (12)(b) shall cease to be deemed incurred

 

-76-



--------------------------------------------------------------------------------

or outstanding for purposes of this clause (12)(b) but shall be deemed incurred
for the purposes of the first paragraph of this covenant from and after the
first date on which the Issuer or such Restricted Subsidiary could have incurred
such Indebtedness or issued such Disqualified Stock or Preferred Stock under the
first paragraph of this covenant without reliance on this clause (12)(b));

(13) the incurrence by the Issuer or any Restricted Subsidiary of Indebtedness
or issuance by the Issuer or any Restricted Subsidiary of Disqualified Stock or
Preferred Stock which serves to extend, replace, refund, refinance, renew or
defease:

(a) any Indebtedness incurred or Disqualified Stock or Preferred Stock issued as
permitted under Section 4.09(a) hereof and clauses (2), (3), (4), (5),
(12)(a) and (14) of this Section 4.09(b), or

(b) any Indebtedness incurred or Disqualified Stock or Preferred Stock issued to
so extend, replace, refund, refinance, renew or defease the Indebtedness,
Disqualified Stock or Preferred Stock described in clause (a) above,

including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased (except by
virtue of prepayment of such Indebtedness),

(B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated or pari passu to
the Notes or any Guarantee thereof, such Refinancing Indebtedness is
subordinated or pari passu to the Notes or the Guarantee at least to the same
extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and

(C) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock Indebtedness, Disqualified Stock or Preferred Stock of
the Issuer;

(ii) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Issuer or a Restricted Guarantor; or

(iii) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

 

-77-



--------------------------------------------------------------------------------

and provided further that subclauses (A) and (B) of this clause (13) will not
apply to any extension, replacement, refunding, refinancing, renewal or
defeasance of any Indebtedness under a Credit Facility;

(14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Issuer or a
Restricted Subsidiary incurred or issued to finance an acquisition or
(y) Persons that are acquired by the Issuer or any Restricted Subsidiary or
merged into the Issuer or a Restricted Subsidiary in accordance with the terms
of this Indenture; provided that after giving effect to such acquisition or
merger, either:

(i) the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Leverage Ratio test set forth in
Section 4.09(a) hereof, or

(ii) the Consolidated Leverage Ratio is less than the Consolidated Leverage
Ratio immediately prior to such acquisition or merger;

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(16) Indebtedness of the Issuer or any of its Restricted Subsidiaries supported
by a letter of credit issued pursuant to any Credit Facility, in a principal
amount not in excess of the stated amount of such letter of credit;

(17) (a) any guarantee by the Issuer or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as the incurrence of
such Indebtedness incurred by such Restricted Subsidiary is permitted under the
terms of this Indenture, or

(b) any guarantee by a Restricted Subsidiary of Indebtedness of the Issuer;
provided that such Restricted Subsidiary shall comply with Section 4.15 hereof;

(18) Indebtedness of Foreign Subsidiaries of the Issuer in an amount not to
exceed at any one time outstanding and together with any other Indebtedness
incurred under this clause (18) $250,000,000 (it being understood that any
Indebtedness incurred pursuant to this clause (18) shall cease to be deemed
incurred or outstanding for purposes of this clause (18) but shall be deemed
incurred under Section 4.09(a) hereof from and after the first date on which
such Foreign Subsidiary could have incurred such Indebtedness under
Section 4.09(a) hereof without reliance on this clause (18));

(19) Indebtedness consisting of Indebtedness issued by the Issuer or any of its
Restricted Subsidiaries to future, current or former officers, directors,
employees and consultants thereof or any direct or indirect parent thereof,
their respective estates, heirs, family members, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of the
Issuer, a Restricted Subsidiary or any of their respective direct or indirect
parent companies to the extent described in clause (4) of Section 4.07(b)
hereof;

(20) cash management obligations and Indebtedness in respect of netting
services, employee credit card programs and similar arrangements in connection
with cash management and deposit accounts; and

 

-78-



--------------------------------------------------------------------------------

(21) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business.

(c) For purposes of determining compliance with this Section 4.09:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (21) of Section 4.09(b) hereof or is entitled
to be incurred pursuant to Section 4.09(a) hereof, the Issuer, in its sole
discretion, may classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one of the above clauses of Section 4.09(b) hereof or under
Section 4.09(a) hereof; provided that all Indebtedness outstanding under the
Credit Facilities on the Issue Date will be treated as incurred on the Issue
Date under clause (1) of Section 4.09(b) hereof; and

(2) at the time of incurrence or any reclassification thereafter, the Issuer
shall be entitled to divide and classify an item of Indebtedness in more than
one of the types of Indebtedness described in Sections 4.09(a) and 4.09(b)
hereof.

(d) Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock for purposes
of this Section 4.09.

(e) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not (i) exceed the principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing. The principal amount of any
non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Issuer dated such date prepared in accordance
with GAAP.

(g) The Issuer shall not, and shall not permit any Restricted Guarantor to,
directly or indirectly, incur any Indebtedness (including Acquired Indebtedness)
that is contractually subordinated or junior in right of payment to any
Indebtedness of the Issuer or such Restricted Guarantor (other than Indebtedness
constituting Designated Senior Indebtedness), as the case may be, unless such
Indebtedness is expressly subordinated in right of payment to the Notes or such
Restricted Guarantor’s Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer or

 

-79-



--------------------------------------------------------------------------------

such Restricted Guarantor, as the case may be. For the purposes of this
Indenture, Indebtedness that is unsecured is not deemed to be subordinated or
junior to Secured Indebtedness merely because it is unsecured, and
unsubordinated Indebtedness is not deemed to be subordinated or junior to any
other unsubordinated Indebtedness merely because it has a junior priority with
respect to the same collateral.

Section 4.10 Asset Sales.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale, unless:

(1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:

(A) any liabilities (as shown on the Issuer’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Issuer or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Notes or that are owed to the Issuer or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Issuer and all of its Restricted Subsidiaries have been validly released by
all creditors in writing,

(B) any securities, notes or other obligations or assets received by the Issuer
or such Restricted Subsidiary from such transferee that are converted by the
Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and

(C) any Designated Non-cash Consideration received by the Issuer or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed
$300,000,000 at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value

shall be deemed to be cash for purposes of this provision and for no other
purpose.

(b) Within 18 months after the receipt of any Net Proceeds of any Asset Sale by
the Issuer or any Restricted Subsidiary, the Issuer or such Restricted
Subsidiary, at its option, may apply the Net Proceeds from such Asset Sale,

(1) to permanently reduce:

(A) Obligations under the Senior Credit Facilities and to correspondingly reduce
commitments with respect thereto;

 

-80-



--------------------------------------------------------------------------------

(B) Obligations under Pari Passu Indebtedness (as defined below) that is secured
by a Lien, which Lien is permitted by this Indenture, and to correspondingly
reduce commitments with respect thereto;

(C) Obligations under (i) Notes (to the extent such purchases are at or above
100% of the principal amount thereof) or (ii) any other Pari Passu Indebtedness
of the Issuer or a Restricted Guarantor (and to correspondingly reduce
commitments with respect thereto); provided that the Issuer shall equally and
ratably reduce Obligations under the Notes as provided in Section 5 of each of
the Notes and Section 3.02 hereof through open-market purchases (to the extent
such purchases are at or above 100.0% of the principal amount thereof) or by
making an offer (in accordance with the procedures set forth in Section 3.09 and
Section 4.10(c) hereof) to all Holders of Notes to purchase a pro rata amount of
Notes at 100% of the principal amount thereof, plus accrued but unpaid interest;
or

(D) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other than
Indebtedness owed to the Issuer or another Restricted Subsidiary; or

(2) to (a) make an Investment in any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Issuer or Restricted Subsidiary, as the case may be, owning
an amount of the Capital Stock of such business such that it constitutes a
Restricted Subsidiary, (b) acquire properties, (c) make capital expenditures or
(d) acquire other assets that, in the case of each of clauses (a), (b), (c) and
(d) are either (x) used or useful in a Similar Business or (y) replace the
businesses, properties and/or assets that are the subject of such Asset Sale;

provided that, in the case of clause (2) above, a binding commitment shall be
treated as a permitted application of the Net Proceeds from the date of such
commitment so long as the Issuer or such other Restricted Subsidiary enters into
such commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within the later of 18 months after receipt
of such Net Proceeds and 180 days following such commitment; provided that if
such commitment is cancelled or terminated after the later of such 18 month or
180 day period for any reason before such Net Proceeds are applied, then such
Net Proceeds shall constitute Excess Proceeds.

(c) Any Net Proceeds from any Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 4.10(b) hereof shall be
deemed to constitute “Excess Proceeds.” When the aggregate amount of Excess
Proceeds with respect to the Notes exceeds $100,000,000, the Issuer shall make
an offer to all Holders of the Notes and, if required by the terms of any
Indebtedness that is pari passu in right of payment with such Notes (“Pari Passu
Indebtedness”), to the holders of such Pari Passu Indebtedness (an “Asset Sale
Offer”), to purchase the maximum aggregate principal amount of such Notes and
the maximum aggregate principal amount (or accreted value, if less) of such Pari
Passu Indebtedness that is a minimum of $2,000 or an integral multiple of $1,000
thereof, or if PIK Notes are issued or PIK Interest or Partial PIK Interest is
paid, a minimum of $1.00 and an integral multiple of $1.00, (in each case in
aggregate principal amount) that may be purchased out of the Excess Proceeds at
an offer price in cash in an amount equal to 100% of the principal amount
thereof (or accreted value, if applicable) plus accrued and unpaid interest to
the date fixed for the closing of such offer, in accordance with the procedures
set forth in this Indenture. The Issuer shall commence an Asset Sale Offer with
respect to Excess Proceeds within ten Business Days after the date that Excess
Proceeds exceed $100,000,000 by mailing the notice required pursuant to the
terms of this Indenture, with a copy to the Trustee or otherwise in accordance
with the procedures of DTC. The Issuer, in its sole discretion, may

 

-81-



--------------------------------------------------------------------------------

satisfy the foregoing obligations with respect to any Net Proceeds from an Asset
Sale by making an Asset Sale Offer with respect to such Net Proceeds prior to
the expiration of the relevant 18 month period (or such longer period provided
above) or with respect to Excess Proceeds of $100,000,000 or less.

To the extent that the aggregate principal amount of Notes and the aggregate
principal amount (or accreted value, if applicable) of such Pari Passu
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds with respect to the Notes, the Issuer may use any remaining Excess
Proceeds for general corporate purposes, subject to the other covenants
contained in this Indenture. If the aggregate principal amount of Notes and the
aggregate principal amount (or accreted value, if applicable) of the Pari Passu
Indebtedness surrendered in an Asset Sale Offer exceeds the amount of Excess
Proceeds with respect to the Notes, the Trustee or the Paying Agent shall select
the Notes and the Issuer or the agent for such Pari Passu Indebtedness shall
select such other Pari Passu Indebtedness to be purchased on a pro rata basis
based on the principal amount of the Notes and the aggregate principal amount
(or accreted value, if applicable) of such Pari Passu Indebtedness tendered in
accordance with Section 3.09 hereof. Upon completion of any such Asset Sale
Offer, the amount of Excess Proceeds shall be reset at zero.

(d) Pending the final application of any Net Proceeds pursuant to this
Section 4.10, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit
facility, including under any Senior Credit Facility, or otherwise invest such
Net Proceeds in any manner not prohibited by this Indenture.

(e) The Issuer shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.

Section 4.11 Transactions with Affiliates.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of their properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Issuer (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$20,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(2) the Issuer delivers to the Trustee with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $40,000,000, a resolution adopted by the majority of
the board of directors of the Issuer approving such Affiliate Transaction and
set forth in an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (1) of this Section 4.11(a).

 

-82-



--------------------------------------------------------------------------------

(b) Section 4.11(a) hereof shall not apply to the following:

(1) transactions between or among the Issuer or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 4.07 hereof and Investments
constituting Permitted Investments;

(3) the payment of management, consulting, monitoring, transaction, advisory and
termination fees and related expenses and indemnities, directly or indirectly,
to the Investors, in each case pursuant to the Sponsor Management Agreement;

(4) the payment of reasonable and customary fees and compensation consistent
with past practice or industry practices paid to, and indemnities provided on
behalf of, employees, officers, directors or consultants of the Issuer, any of
its direct or indirect parent companies or any of its Restricted Subsidiaries;

(5) transactions in which the Issuer or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable to the Issuer or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Issuer or such Restricted Subsidiary with an unrelated Person on an arm’s-length
basis;

(6) any agreement as in effect as of the Issue Date (other than the Sponsor
Management Agreement), or any amendment thereto (so long as any such amendment
is not disadvantageous in any material respect in the good faith judgment of the
board of directors of the Issuer to the Holders when taken as a whole as
compared to the applicable agreement as in effect on the Issue Date);

(7) the existence of, or the performance by the Issuer or any of its Restricted
Subsidiaries of its obligations under the terms of, any stockholders agreement,
principal investors agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Issue Date
and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Issue
Date shall only be permitted by this clause (7) to the extent that the terms of
any such amendment or new agreement are not otherwise disadvantageous in any
material respect in the good faith judgment of the board of directors of the
Issuer to the Holders when taken as a whole;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions, including Transaction Expenses;

(9) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Indenture which are fair to the Issuer and its Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Issuer or the senior
management thereof, or are on terms at least as favorable as would reasonably
have been obtained at such time from an unaffiliated party;

 

-83-



--------------------------------------------------------------------------------

(10) the issuance of Equity Interests (other than Disqualified Stock) by the
Issuer or a Restricted Subsidiary;

(11) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Receivables Facility or any
Qualified Securitization Financing;

(12) payments by the Issuer or any of its Restricted Subsidiaries to any of the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors of the Issuer in
good faith or as otherwise permitted by this Indenture;

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Issuer, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries and employment agreements, severance arrangements, stock
option plans and other similar arrangements with such employees or consultants
which, in each case, are approved by a majority of the board of directors of the
Issuer in good faith; and

(14) Investments by the Investors in debt securities of the Issuer or any of its
Restricted Subsidiaries so long as (i) the investment is being offered generally
to other investors on the same or more favorable terms and (ii) the investment
constitutes less than 5.0% of the proposed or outstanding issue amount of such
class of securities.

Section 4.12 Liens.

(a) The Issuer shall not, and shall not permit any Restricted Guarantor to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures Obligations under any Indebtedness or any
related guarantee, on any asset or property of the Issuer or any Restricted
Guarantor, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

(2) in all other cases, the Notes or the Guarantees are equally and ratably
secured.

(b) Section 4.12(a) hereof shall not apply to (i) Liens securing the Notes
(including PIK Notes) and the related Guarantees or the Exchange Notes
(including PIK Notes issued in respect thereof) and related guarantees,
(ii) Liens securing Obligations under any Indebtedness and related guarantees
under Credit Facilities, including any letter of credit facility relating
thereto, that was permitted by the terms of this Indenture to be incurred
pursuant to clause (1) of Section 4.09(b) hereof and (iii) Liens incurred to
secure Obligations in respect of any Indebtedness permitted to be incurred
pursuant to Section 4.09 hereof; provided that, with respect to Liens securing
Obligations permitted under this subclause (iii), at the time of incurrence and
after giving pro forma effect thereto, the Consolidated Secured Debt Ratio would
be no greater than 6.75 to 1.0.

(c) Any Lien created for the benefit of the Holders of the Notes pursuant to
this Section 4.12 shall be deemed automatically and unconditionally released and
discharged upon the release and discharge of the applicable Lien described in
clauses (1) and (2) of Section 4.12(a) hereof.

 

-84-



--------------------------------------------------------------------------------

Section 4.13 Corporate Existence.

Subject to Article 5 hereof, the Issuer shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
in accordance with its organizational documents (as the same may be amended from
time to time).

Section 4.14 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless the Issuer has previously or
concurrently mailed a redemption notice with respect to all the outstanding
Notes as set forth in Section 5 of each of the Notes and Section 3.03 hereof,
the Issuer shall make an offer to purchase all of the Notes pursuant to the
offer described below (the “Change of Control Offer”) at a price in cash (the
“Change of Control Payment”) equal to 101.0% of the aggregate principal amount
thereof plus accrued and unpaid interest, if any, to the date of purchase,
subject to the right of Holders of the Notes of record on the relevant Record
Date to receive interest due on the relevant Interest Payment Date. Within 30
days following any Change of Control, the Issuer shall send notice of such
Change of Control Offer by first-class mail, with a copy to the Trustee, to each
Holder of Notes to the address of such Holder appearing in the security register
with a copy to the Trustee, or otherwise in accordance with the procedures of
DTC, with the following information:

(1) that a Change of Control Offer is being made pursuant to this Section 4.14,
and that all Notes properly tendered pursuant to such Change of Control Offer
shall be accepted for payment by the Issuer;

(2) the purchase price and the purchase date, which shall be no earlier than
30 days nor later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

(3) that any Note not properly tendered shall remain outstanding and continue to
accrue interest;

(4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the Paying Agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Holders shall be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes, provided that the Paying
Agent receives, not later than the close of business on the fifth Business Day
preceding the Change of Control Payment Date, a telegram, facsimile transmission
or letter setting forth the name of the Holder of the Notes, the principal
amount of Notes tendered for purchase, and a statement that such Holder is
withdrawing its tendered Notes and its election to have such Notes purchased;

(7) that the Holders whose Notes are being repurchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered. The unpurchased portion of the Notes must be equal to a
minimum of $2,000 or an integral multiple

 

-85-



--------------------------------------------------------------------------------

of $1,000 in principal amount; provided, however, that if PIK Notes are issued
or PIK Interest or Partial PIK Interest is paid, the principal amount of such
unpurchased portion may equal a minimum of $1.00 or an integral multiple of
$1.00;

(8) if such notice is mailed prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control; and

(9) the other instructions, as determined by the Issuer, consistent with this
Section 4.14, that a Holder must follow.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect. The Issuer shall
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase by the Issuer of
Notes pursuant to a Change of Control Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Indenture by virtue thereof.

(b) On the Change of Control Payment Date, the Issuer shall, to the extent
permitted by law,

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered; and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(c) The Issuer shall not be required to make a Change of Control Offer following
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Section 4.14 applicable to a Change of Control Offer made by the Issuer
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.

(d) Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof.

Section 4.15 Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.

The Issuer shall not permit any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of the Issuer (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities),
other than a Guarantor, a Foreign Subsidiary or a Securitization Subsidiary, to
guarantee the payment of any Indebtedness of the Issuer or any Restricted
Guarantor unless:

(1) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture, the form of which is attached as
Exhibit D hereto, providing for a Guarantee by such Restricted Subsidiary,
except that with respect to a guarantee of Indebtedness of the Issuer or any
Restricted Guarantor, if such Indebtedness is by its express terms subordinated
in right of payment to the Notes or a related Guarantee, any such guarantee by
such Restricted Subsidiary with respect to such Indebtedness shall be
subordinated in right of payment to such Guarantee substantially to the same
extent as such Indebtedness is subordinated to the Notes or such Restricted
Guarantor’s related Guarantee; and

 

-86-



--------------------------------------------------------------------------------

(2) such Restricted Subsidiary shall within 30 days deliver to the Trustee an
Opinion of Counsel reasonably satisfactory to the Trustee;

provided that this Section 4.15 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and
(ii) guarantees of any Qualified Securitization Financing by any Restricted
Subsidiary.

The Issuer may elect, in its sole discretion, to cause any Subsidiary that is
not otherwise required to be a Restricted Guarantor to become a Restricted
Guarantor, in which case such Subsidiary shall not be required to comply with
the 30 day period described in clause (1) of this Section 4.15.

Section 4.16 Limitation on Modification of Existing Senior Notes.

The Issuer shall not, and shall not permit any of its Restricted Subsidiaries
to, amend any of the Existing Senior Notes or the Existing Senior Notes
Indenture, or any supplemental indenture in respect thereof, to create, incur or
assume any Lien that secures any of the Existing Senior Notes other than to the
extent permitted by the Senior Credit Facilities as in effect on the Issue Date.

Section 4.17 Limitation on Layering.

(a) The Issuer shall not permit any Restricted Guarantor to, directly or
indirectly, incur any Indebtedness that is subordinate in right of payment to
any Designated Senior Indebtedness of such Restricted Guarantor, as the case may
be, unless such Indebtedness is either:

(1) equal in right of payment with the such Restricted Guarantor’s Guarantee of
the Notes; or

(2) expressly subordinated in right of payment to such Restricted Guarantor’s
Guarantee of the Notes.

(b) For the purposes of this Indenture, Indebtedness that is unsecured is not
deemed to be subordinated or junior to Secured Indebtedness merely because it is
unsecured, and unsubordinated Indebtedness is not deemed to be subordinated or
junior to any other unsubordinated Indebtedness merely because it has a junior
priority with respect to the same collateral.

 

-87-



--------------------------------------------------------------------------------

ARTICLE 5

SUCCESSORS

Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Issuer shall not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving corporation), and shall not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Issuer and its Restricted Subsidiaries, taken
as a whole, in one or more related transactions, to any Person unless:

(1) the Issuer is the surviving corporation or the Person formed by or surviving
any such consolidation or merger (if other than the Issuer) or the Person to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(the Issuer or such Person, as the case may be, being herein called the
“Successor Company”); provided that in the case where the Successor Company is
not a corporation, a co-obligor of the Notes is a corporation;

(2) the Successor Company, if other than the Issuer, expressly assumes all the
obligations of the Issuer under the Notes pursuant to a supplemental indenture
or other documents or instruments in form reasonably satisfactory to the
Trustee;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 4.09(a) hereof, or

(B) the Consolidated Leverage Ratio for the Successor Company and its Restricted
Subsidiaries would be equal to or less than such Consolidated Leverage Ratio
immediately prior to such transaction;

(5) each Restricted Guarantor, unless it is the other party to the transactions
described above, in which case clause (1)(B) of Section 5.01(c) hereof shall
apply, shall have by supplemental indenture confirmed that its Guarantee shall
apply to such Person’s obligations under this Indenture and the Notes; and

(6) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

(b) The Successor Company shall succeed to, and be substituted for the Issuer
under this Indenture and the Notes, as applicable. Notwithstanding the
foregoing, clauses (2), (3), (4), (5) and (6) of Section 5.01(a) hereof shall
not apply to the Transactions (including the merger). Notwithstanding clauses
(3) and (4) of Section 5.01(a) hereof,

(x) the Issuer or any Restricted Subsidiary may consolidate with or merge into
or transfer all or part of its properties and assets to the Issuer or a
Restricted Guarantor; and

 

-88-



--------------------------------------------------------------------------------

(y) the Issuer may merge with an Affiliate of the Issuer solely for the purpose
of reorganizing the Issuer in the United States, any state thereof, the District
of Columbia or any territory thereof so long as the amount of Indebtedness of
the Issuer and its Restricted Subsidiaries is not increased thereby.

(c) No Restricted Guarantor shall, and the Issuer shall not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Issuer or such Guarantor is the surviving corporation), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(1) (A) such Restricted Guarantor is the surviving Person or the Person formed
by or surviving any such consolidation or merger (if other than such Restricted
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is organized or existing under the laws of
the jurisdiction of organization of such Restricted Guarantor, as the case may
be, or the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Restricted Guarantor or such Person, as
the case may be, being herein called the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the obligations of such Restricted Guarantor under this Indenture
and such Restricted Guarantor’s related Guarantee pursuant to supplemental
indentures or other documents or instruments in form reasonably satisfactory to
the Trustee;

(C) immediately after such transaction, no Default exists; and

(D) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture; or

(2) the transaction complies with clauses (1) and (2) of Section 4.10(a) hereof.

(d) In the case of clause (1) of Section 4.10(c) hereof, the Successor Person
shall succeed to, and be substituted for, such Restricted Guarantor under this
Indenture and such Restricted Guarantor’s Guarantee. Notwithstanding the
foregoing, any Restricted Guarantor may (1) merge or consolidate with or into or
wind up into or transfer all or part of its properties and assets to another
Restricted Guarantor or the Issuer, (2) merge with an Affiliate of the Issuer
solely for the purpose of reincorporating the Guarantor in the United States,
any state thereof, the District of Columbia or any territory thereof or
(3) convert into (which may be effected by merger with a Restricted Subsidiary
that has substantially no assets and liabilities) a corporation, partnership,
limited partnership, limited liability corporation or trust organized or
existing under the laws of the jurisdiction of organization of such Restricted
Guarantor (which may be effected by merger so long as the survivor thereof is a
Restricted Guarantor).

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Issuer in accordance with Section 5.01 hereof, the successor corporation formed
by such consolidation or into or with which the Issuer is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the Issuer shall refer instead to the
successor corporation and not to the Issuer), and may exercise every right and
power of the Issuer under

 

-89-



--------------------------------------------------------------------------------

this Indenture with the same effect as if such Successor Person had been named
as the Issuer herein; provided that the predecessor Issuer shall not be relieved
from the obligation to pay the principal of and interest and Special Interest,
if any, on the Notes except in the case of a sale, assignment, transfer, lease,
conveyance or other disposition of all of the Issuer’s assets that meets the
requirements of Section 5.01 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default.

(a) An “Event of Default” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Notes;

(2) default for 30 days or more in the payment when due of interest on or with
respect to the Notes;

(3) failure by the Issuer or any Guarantor for 60 days after receipt of written
notice given by the Trustee or the Holders of not less than 25.0% in principal
amount of the then outstanding Notes (with a copy to the Trustee) to comply with
any of its obligations, covenants or agreements (other than a default referred
to in clauses (1) and (2) of this Section 6.01(a)) contained in this Indenture
or the Notes;

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Issuer or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $100,000,000 or more at
any one time outstanding;

(5) failure by the Issuer or any Significant Party to pay final non-appealable
judgments aggregating in excess of $100,000,000, which final judgments remain
unpaid, undischarged and unstayed for a period of more than 90 days after such
judgments become final, and in the event such judgments are covered by
insurance, an enforcement proceeding has been commenced by any creditor upon
such judgments or decrees which is not promptly stayed;

 

-90-



--------------------------------------------------------------------------------

(6) the Issuer or any Significant Party, pursuant to or within the meaning of
any Bankruptcy Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

(ii) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy Law;

(iii) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv) makes a general assignment for the benefit of its creditors; or

(v) generally is not paying its debts as they become due;

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Issuer or any Significant Party in a proceeding in
which the Issuer or any such Significant Party is to be adjudicated bankrupt or
insolvent;

(ii) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Issuer or any Significant Party, or for all or
substantially all of the property of the Issuer or any Significant Party; or

(iii) orders the liquidation of the Issuer or any Significant Party;

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(8) the Guarantee of any Significant Party shall for any reason cease to be in
full force and effect or be declared null and void or any responsible officer of
any Guarantor that is a Significant Party, as the case may be, denies in writing
that it has any further liability under its Guarantee or gives written notice to
such effect, other than by reason of the termination of this Indenture or the
release of any such Guarantee in accordance with this Indenture.

(b) In the event of any Event of Default specified in clause (4) of
Section 6.01(a) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Notes) shall be annulled, waived and rescinded, automatically and without
any action by the Trustee or the Holders, if within 20 days after such Event of
Default arose:

(1) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged; or

(2) holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default; or

(3) the default that is the basis for such Event of Default has been cured.

 

-91-



--------------------------------------------------------------------------------

Section 6.02 Acceleration.

If any Event of Default (other than an Event of Default specified in clause
(6) or (7) of Section 6.01(a) hereof with respect to the Issuer) occurs and is
continuing under this Indenture, the Trustee or the Holders of at least 25.0% in
principal amount of the then total outstanding Notes (with a copy to the
Trustee) may declare the principal, premium, if any, interest and any other
monetary obligations on all the then outstanding Notes to be due and payable
immediately. Upon the effectiveness of such declaration, such principal,
premium, if any, and interest shall be due and payable immediately. The Trustee
shall have no obligation to accelerate the Notes if in the best judgment of the
Trustee, acceleration is not in the best interest of the Holders of the Notes.

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (6) or (7) of Section 6.01(a) hereof with respect to the Issuer, all
outstanding Notes shall be due and payable without further action or notice.

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04 Waiver of Past Defaults.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by notice to the Trustee may on behalf of the Holders of all of the Notes
waive any existing Default and its consequences under this Indenture (except a
continuing Default in the payment of interest on, premium, if any, or the
principal of any Note held by a non-consenting Holder) and rescind any
acceleration with respect to the Notes and its consequences (except if such
rescission would conflict with any judgment of a court of competent
jurisdiction). Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.

Section 6.05 Control by Majority.

Holders of a majority in principal amount of the then total outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder of a Note or that would involve
the Trustee in personal liability.

Section 6.06 Limitation on Suits.

Subject to Section 6.07 hereof, no Holder of a Note may pursue any remedy with
respect to this Indenture or the Notes unless:

(1) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

 

-92-



--------------------------------------------------------------------------------

(2) Holders of at least 25.0% in principal amount of the total outstanding Notes
have requested the Trustee to pursue the remedy;

(3) Holders of the Notes have offered the Trustee security or indemnity
reasonably satisfactory to it against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

(5) Holders of a majority in principal amount of the total outstanding Notes
have not given the Trustee a direction inconsistent with such request within
such 60-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07 Rights of Holders of Notes To Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and Special
Interest, if any, and interest on the Note, on or after the respective due dates
expressed in the Note (including in connection with an Asset Sale Offer or a
Change of Control Offer), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a)(1) or (2) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express trust against the Issuer for the whole amount of
principal of, premium, if any, and Special Interest, if any, and interest
remaining unpaid on the Notes and interest on overdue principal and, to the
extent lawful, interest and such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

Section 6.09 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceedings, the Issuer, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding has been instituted.

Section 6.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

-93-



--------------------------------------------------------------------------------

Section 6.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

Section 6.12 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuer
(or any other obligor upon the Notes including the Guarantors), its creditors or
its property and shall be entitled and empowered to participate as a member in
any official committee of creditors appointed in such matter and to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

Section 6.13 Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

(i) to the Trustee, its agents and attorneys for amounts due under Section 7.07
hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

(ii) to Holders of Notes for amounts due and unpaid on the Notes for principal,
premium, if any, and Special Interest, if any, and interest, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, if any, and Special Interest, if any, and
interest, respectively; and

(iii) to the Issuer or to such party as a court of competent jurisdiction shall
direct, including a Guarantor, if applicable.

 

-94-



--------------------------------------------------------------------------------

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.

Section 6.14 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.14 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph (c) does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

 

-95-



--------------------------------------------------------------------------------

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to this
Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders of
the Notes unless the Holders have offered to the Trustee indemnity or security
satisfactory to it against any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law or as the Trustee may agree in writing with the Issuer.

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney at
the sole cost of the Issuer and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.

(f) None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(g) The Trustee shall not be deemed to have knowledge or notice of any Default
or Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default or Event of Default is received by the Trustee at the Corporate Trust
Office of the Trustee, and such notice references the Notes and this Indenture.

(h) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

-96-



--------------------------------------------------------------------------------

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder.

(j) In the event the Issuer is required to pay Special Interest, the Issuer will
provide written notice to the Trustee of the Issuer’s obligation to pay Special
Interest no later than 15 days prior to the next Interest Payment Date, which
notice shall set forth the amount of the Special Interest to be paid by the
Issuer. The Trustee shall not at any time be under any duty or responsibility to
any Holders to determine whether the Special Interest is payable or the amount
thereof.

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the
Issuer with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

Section 7.04 Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes or any money paid to the
Issuer or upon the Issuer’s direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05 Notice of Defaults.

If a Default occurs and is continuing and if it is known to the Trustee, the
Trustee shall mail to Holders of Notes a notice of the Default within 90 days
after it occurs. The Trustee may withhold from the Holders notice of any
continuing Default, except a Default relating to the payment of principal,
premium, if any, or interest, if it determines that withholding notice is in
their interest.

Section 7.06 Reports by Trustee to Holders of the Notes.

Within 60 days after each February 1, beginning with the February 1 following
the date of this Indenture, and for so long as Notes remain outstanding, the
Trustee shall mail to the Holders of the Notes a brief report dated as of such
reporting date that complies with Trust Indenture Act Section 313(a) (but if no
event described in Trust Indenture Act Section 313(a) has occurred within the
twelve months preceding the reporting date, no report need be transmitted). The
Trustee also shall comply with Trust Indenture Act Section 313(b)(2). The
Trustee shall also transmit by mail all reports as required by Trust Indenture
Act Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Issuer and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with Trust Indenture Act Section 313(d). The
Issuer shall promptly notify the Trustee when the Notes are listed on any stock
exchange or delisted therefrom.

 

-97-



--------------------------------------------------------------------------------

Section 7.07 Compensation and Indemnity.

The Issuer shall pay to the Trustee and any Agent from time to time such
compensation for its acceptance of this Indenture and services hereunder as the
parties shall agree in writing from time to time. The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. The Issuer shall reimburse each of the Trustee and each Agent promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee’s
or each such Agent’s agents and counsel.

The Issuer and the Guarantors, jointly and severally, shall indemnify each of
the Trustee and each Agent for, and hold each of the Trustee and each Agent
harmless against, any and all loss, damage, claims, liability or expense
(including attorneys’ fees) incurred by it in connection with the acceptance or
administration of this trust and the performance of its duties hereunder
(including the costs and expenses of enforcing this Indenture against the Issuer
or any of the Guarantors (including this Section 7.07) or defending itself
against any claim whether asserted by any Holder, the Issuer or any Guarantor,
or liability in connection with the acceptance, exercise or performance of any
of its powers or duties hereunder). Each of the Trustee and each Agent shall
notify the Issuer promptly of any claim for which it may seek indemnity. Failure
by the Trustee or any Agent to so notify the Issuer shall not relieve the Issuer
of its obligations hereunder. The Issuer shall defend the claim and the Trustee
or applicable Agent may have separate counsel and the Issuer shall pay the fees
and expenses of such counsel. The Issuer need not reimburse any expense or
indemnify against any loss, liability or expense incurred by the Trustee or any
Agent through such Person’s own willful misconduct, negligence or bad faith.

The obligations of the Issuer under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee or any Agent, as applicable.

To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, each of the Trustee and each Agent shall have a Lien prior to the
Notes on all money or property held or collected by such Person, except money or
property held in trust to pay principal and interest on particular Notes. Such
Lien shall survive the satisfaction and discharge of this Indenture.

When the Trustee or any Agent incurs expenses or renders services after an Event
of Default specified in clause (6) or (7) of Section 6.01(a) hereof occurs, the
expenses and the compensation for the services (including the fees and expenses
of its agents and counsel) are intended to constitute expenses of administration
under any Bankruptcy Law.

The Trustee shall comply with the provisions of Trust Indenture Act
Section 313(b)(2) to the extent applicable.

Section 7.08 Replacement of Trustee or Agent.

A resignation or removal of the Trustee or any Agent and appointment of a
successor Trustee or any successor Agent shall become effective only upon the
acceptance of appointment as provided in this Section 7.08 by such successor
Trustee or successor Agent, as applicable. The Trustee or any Agent may resign
in writing at any time and be discharged from the trust hereby created by so
notifying the Issuer. The Holders of a majority in principal amount of the then
outstanding Notes may remove the Trustee or any Agent by so notifying the
Trustee or such Agent and the Issuer in writing. The Issuer may remove the
Trustee or any Agent if:

(a) in the case of the Trustee, such Trustee fails to comply with Section 7.10
hereof;

 

-98-



--------------------------------------------------------------------------------

(b) the Trustee or such Agent is adjudged a bankrupt or an insolvent Person or
an order for relief is entered with respect to the Trustee under any Bankruptcy
Law;

(c) a custodian or public officer takes charge of the Trustee or such Agent or
such Person’s property; or

(d) the Trustee or such Agent becomes incapable of acting.

If the Trustee or any Agent resigns or is removed or if a vacancy exists in the
office of Trustee or any Agent for any reason, the Issuer shall promptly appoint
a successor Trustee or successor Agent. Within one year after the successor
Trustee or successor Agent takes office, the Holders of a majority in principal
amount of the then outstanding Notes may appoint a successor Trustee or
successor Agent, as applicable, to replace such successor Trustee or successor
Agent appointed by the Issuer.

If a successor Trustee or successor Agent does not take office within 60 days
after the retiring Trustee or Agent, as applicable, resigns or is removed, the
retiring Trustee or Agent (at the Issuer’s expense), the Issuer or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
any court of competent jurisdiction for the appointment of a successor Trustee
or successor Agent.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee or successor Agent shall deliver a written acceptance of its
appointment to the retiring Trustee or Agent and to the Issuer. Thereupon, the
resignation or removal of the retiring Trustee or Agent shall become effective,
and the successor Trustee or successor Agent shall have all the rights, powers
and duties of the Trustee or the applicable Agent under this Indenture. The
successor Trustee or successor Agent shall mail a notice of its succession to
Holders. The retiring Trustee or Agent shall promptly transfer all property held
by it as Trustee or Agent to the successor Trustee or successor Agent, as
applicable; provided all sums owing to the retiring Trustee or Agent hereunder
have been paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee or any Agent pursuant to this
Section 7.08, the Issuer’s obligations under Section 7.07 hereof shall continue
for the benefit of the retiring Trustee or Agent.

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee or any Agent consolidates, merges or converts into, or transfers
all or substantially all of its corporate trust or relevant agent business, as
applicable, to, another corporation, the successor corporation without any
further act shall be the successor Trustee or successor Agent, as applicable.

Section 7.10 Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under

 

-99-



--------------------------------------------------------------------------------

such laws to exercise corporate trustee power, that is subject to supervision or
examination by federal or state authorities and that has combined capital and
surplus of at least $50,000,000 as set forth in its most recent published annual
report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee is subject to
Trust Indenture Act Section 310(b).

Section 7.11 Preferential Collection of Claims Against Issuer.

The Trustee is subject to Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b). A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act
Section 311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option To Effect Legal Defeasance or Covenant Defeasance.

The Issuer may, at its option and at any time, elect to have either Section 8.02
or 8.03 hereof applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes and Guarantees on the date the conditions set forth below are satisfied
(“Legal Defeasance”). For this purpose, Legal Defeasance means that the Issuer
shall be deemed to have paid and discharged the entire Indebtedness represented
by the outstanding Notes, which shall thereafter be deemed to be “outstanding”
only for the purposes of Section 8.05 hereof and the other Sections of this
Indenture referred to in clauses (a) and (b) below, to have satisfied all its
other obligations under such Notes and this Indenture including that of the
Guarantors (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging the same) and to have cured all
then existing Events of Default, except for the following provisions which shall
survive until otherwise terminated or discharged hereunder:

(a) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to this Indenture as referenced in
Section 8.04 hereof;

(b) the Issuer’s obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

(c) the rights, powers, trusts, duties and immunities of the Trustee, and the
Issuer’s obligations in connection therewith; and

(d) this Section 8.02.

 

-100-



--------------------------------------------------------------------------------

Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

Section 8.03 Covenant Defeasance.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from their obligations under the covenants (each, a “Defeased Covenant, and
collectively, the “Defeased Covenants”) contained in Sections 4.03, 4.04, 4.05,
4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16 and 4.17 hereof and
clauses (4) and (5) of Section 5.01(a), Sections 5.01(c) and 5.01(d) hereof with
respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such Defeased Covenants, but shall continue to be
deemed “outstanding” for all other purposes hereunder (it being understood that
such Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuer may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any Defeased Covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
Defeased Covenant or by reason of any reference in any such Defeased Covenant to
any other provision herein or in any other document, and such omission to comply
shall not constitute a Default or an Event of Default under Section 6.01 hereof,
but, except as specified above, the remainder of this Indenture and such Notes
shall be unaffected thereby. In addition, upon the Issuer’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.03 hereof,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(a)(3), 6.01(a)(4), 6.01(a)(5), 6.01(a)(6) (solely with respect to
any Significant Party), 6.01(a)(7) (solely with respect to any Significant
Party) and 6.01(a)(8) hereof shall not constitute Events of Default.

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal amount of, premium, if any, and interest due on the Notes
on the stated maturity date or on the redemption date, as the case may be, of
such principal amount, premium, if any, or interest on such Notes, and the
Issuer must specify whether such Notes are being defeased to maturity or to a
particular redemption date;

(2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,

(a) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(b) since the issuance of the Notes, there has been a change in the applicable
U.S. federal income tax law,

 

-101-



--------------------------------------------------------------------------------

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

(3) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions, the Holders of the Notes
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to such tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

(4) no Default (other than that resulting from borrowing funds to be applied to
make such deposit and any similar and simultaneous deposit relating to such
other Indebtedness, and in each case, the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under any Senior Credit Facility or any
other material agreement or instrument governing Indebtedness (other than this
Indenture) to which, the Issuer or any Restricted Guarantor is a party or by
which the Issuer or any Restricted Guarantor is bound (other than that resulting
from any borrowing of funds to be applied to make the deposit required to effect
such Legal Defeasance or Covenant Defeasance and any similar and simultaneous
deposit relating to other Indebtedness, and, in each case, the granting of Liens
in connection therewith);

(6) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Restricted Guarantor or others; and

(7) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

Section 8.05 Deposited Money and Government Securities To Be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer or a Guarantor acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Special Interest, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

 

-102-



--------------------------------------------------------------------------------

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(1) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.06 Repayment to Issuer.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer, in trust for the payment of the principal of, premium and Special
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium and Special Interest, if any, or interest has
become due and payable shall be paid to the Issuer on its request or (if then
held by the Issuer) shall be discharged from such trust; and the Holder of such
Note shall thereafter look only to the Issuer for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Issuer as trustee thereof, shall thereupon cease.

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or Government
Securities in accordance with Section 8.02 or 8.03 hereof, as the case may be,
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Issuer’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided that, if the Issuer makes any payment of principal of, premium and
Special Interest, if any, or interest on any Note following the reinstatement of
its obligations, the Issuer shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 hereof, the Issuer, any Guarantor (with respect to
a Guarantee to which it is a party or this Indenture) and the Trustee may amend
or supplement this Indenture and any Guarantee or Notes without the consent of
any Holder:

(1) to cure any ambiguity, omission, mistake, defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to comply with Section 5.01 hereof;

(4) to provide for the assumption of the Issuer’s or any Guarantor’s obligations
to the Holders in a transaction that complies with this Indenture;

 

-103-



--------------------------------------------------------------------------------

(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder;

(6) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuer or any Guarantor;

(7) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(8) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;

(9) to add a Guarantor under this Indenture;

(10) to conform the text of this Indenture or the Guarantees or the Notes to any
provision of the “Description of the Notes” section of the Offering Memorandum
to the extent that such provision in such “Description of the Notes” section was
intended to be a verbatim recitation of a provision of this Indenture, Guarantee
or Notes;

(11) to provide for the issuance of Exchange Notes or private exchange notes,
which are identical to Exchange Notes except that they are not freely
transferable; or

(12) to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (a) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (b) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02(b) hereof (to the extent requested by the Trustee), the Trustee
shall join with the Issuer and the Guarantors in the execution of any amended or
supplemental indenture authorized or permitted by the terms of this Indenture
and to make any further appropriate agreements and stipulations that may be
therein contained, but the Trustee shall not be obligated to enter into any such
amended or supplemental indenture that affects its own rights, duties or
immunities under this Indenture or otherwise. Notwithstanding the foregoing, no
Opinion of Counsel shall be required in connection with the addition of a
Guarantor under this Indenture upon execution and delivery by such Guarantor and
the Trustee of a supplemental indenture to this Indenture, the form of which is
attached as Exhibit D hereto, and delivery of an Officer’s Certificate.

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuer and the Trustee may
amend or supplement this Indenture, any Guarantee and the Notes with the consent
of the Holders of at least a majority in principal amount of the Notes then
outstanding, other than Notes beneficially owned by the Issuer or any of its
Affiliates, including consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes, and any existing Default or Event of
Default or compliance with any provision of this Indenture or the Notes issued
thereunder may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes, other than Notes beneficially
owned by the Issuer or any of its Affiliates (including consents obtained in
connection with a purchase of or tender offer

 

-104-



--------------------------------------------------------------------------------

or exchange offer for the Notes); provided that if any amendment, waiver or
other modification would only affect the Senior Cash Pay Notes or the Senior
Toggle Notes, only the consent of the holders of at least a majority in
principal amount of the then outstanding Senior Cash Pay Notes or Senior Toggle
Notes (and not the consent of at least a majority in principal amount of all of
the then outstanding Notes), as the case may be, shall be required. Sections
2.08 and 2.09 hereof shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02(b) hereof (to the extent
requested by the Trustee), the Trustee shall join with the Issuer in the
execution of such amended or supplemental indenture unless such amended or
supplemental indenture directly affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such amended or
supplemental indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not, with respect to any Notes held by a
non-consenting Holder:

(1) reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal amount of or change the fixed final maturity of any
such Note or alter or waive the provisions with respect to the redemption of
such Notes (other than provisions relating to Sections 3.09, 4.10 and 4.14
hereof);

(3) reduce the rate of or change the time for payment of interest on any Note;

(4) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes (except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration) or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all affected Holders;

(5) make any Note payable in money other than that stated therein;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes;

(7) make any change to this paragraph of this Section 9.02;

 

-105-



--------------------------------------------------------------------------------

(8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

(9) make any change to the ranking of the Notes that would adversely affect the
Holders;

(10) except as expressly permitted by this Indenture, modify the Guarantees of
any Significant Party in any manner adverse to the Holders of the Notes; or

(11) after the Issuer’s obligation to purchase Notes arises thereunder, amend,
change or modify in any respect materially adverse to the Holders of the Notes
the obligations of the Issuer to make and consummate a Change of Control Offer
in the event of a Change of Control or make and consummate an Asset Sale Offer
with respect to any Asset Sale that has been consummated or, after such Change
or Control has occurred or such Asset Sale has been consummated, modify any of
the provisions or definitions with respect thereto in a manner that is
materially adverse to the Holders of the Notes.

Notwithstanding anything in this Indenture to the contrary, (1) no amendment to,
or waiver of, the subordination provisions of this Indenture with respect to the
Guarantees (or the component definitions used therein), if adverse to the
interests of the holders of the Designated Senior Indebtedness of the
Guarantors, may be made without the consent of the holders of a majority of such
Designated Senior Indebtedness (or their Representative), and (2) no amendment
or supplement to this Indenture or the Notes that modifies or waives the
specific rights or obligations of any Agent may be made without the consent of
such Agent (it being understood that the Trustee’s execution of any such
amendment or supplement shall constitute such consent if the Trustee is then
also acting as such Agent).

Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the Trust Indenture
Act as then in effect.

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.

 

-106-



--------------------------------------------------------------------------------

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06 Trustee To Sign Amendments, etc.

The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article 9 if the amendment, supplement or waiver does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. The Issuer
may not sign an amendment, supplement or waiver until its board of directors
approves it. In executing any amendment, supplement or waiver, the Trustee shall
be provided with and (subject to Section 7.01 hereof) shall be fully protected
in relying upon, in addition to the documents required by Section 13.04 hereof,
an Officer’s Certificate and an Opinion of Counsel stating that the execution of
such amended or supplemental indenture is authorized or permitted by this
Indenture and that such amendment, supplement or waiver is the legal, valid and
binding obligation of the Issuer and any Guarantors party thereto, enforceable
against them in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03 hereof).
Notwithstanding the foregoing, no Opinion of Counsel will be required for the
Trustee to execute any amendment or supplement adding a new Guarantor under this
Indenture.

Section 9.07 Payment for Consent.

The Issuer shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to or for the benefit of any Holder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to all
Holders and is paid to all Holders that so consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

ARTICLE 10

GUARANTEES

Section 10.01 Guarantee.

Subject to this Article 10, from and after the consummation of the Transactions,
each of the Guarantors hereby, jointly and severally, unconditionally guarantees
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the Issuer
hereunder or thereunder, that: (a) the principal of, and interest, premium and
Special Interest, if any, on the Notes shall be promptly paid in full when due,
whether at maturity, by acceleration, redemption or otherwise, and interest on
the overdue principal of and interest on the Notes, if any, if lawful, and all
other Obligations of the Issuer to the Holders or the Trustee hereunder or under
the Notes shall be promptly paid in full or performed, all in accordance with
the terms hereof and thereof; and (b) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, the same shall
be promptly paid in full when due or performed in accordance with the terms of
the extension or renewal, whether at stated maturity,

 

-107-



--------------------------------------------------------------------------------

by acceleration or otherwise. Failing payment by the Issuer when due of any
amount so guaranteed for whatever reason, the Guarantors shall be jointly and
severally obligated to pay the same immediately. Each Guarantor agrees that this
is a guarantee of payment and not a guarantee of collection.

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of
this Indenture or the Notes, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor (other than payment in
full of all of the Obligations of the Issuer hereunder and under the Notes).
Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Issuer,
any right to require a proceeding first against the Issuer, protest, notice and
all demands whatsoever and covenants that this Guarantee shall not be discharged
except by complete performance of the obligations contained in the Notes and
this Indenture or by release in accordance with the provisions of this
Indenture.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 10.01.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, any
amount paid either to the Trustee or such Holder, then this Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee. The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or Guarantees, whether as a “voidable preference,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Notes shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

-108-



--------------------------------------------------------------------------------

The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor, shall be subordinated in right of payment to the
Designated Senior Indebtedness of such Guarantor and shall be pari passu in
right of payment with all other existing and future senior indebtedness of such
Guarantor, if any.

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

Section 10.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of any
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of each Guarantor
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant under such laws and after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
this Article 10, result in the obligations of such Guarantor under its Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under applicable
law. Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

Section 10.03 Execution and Delivery.

(a) To evidence its Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that this Indenture (or a supplemental indenture pursuant to
Section 4.15 hereof) shall be executed on behalf of such Guarantor by its
President, one of its Vice Presidents or one of its Assistant Vice Presidents.

(b) Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

(c) If an officer of a Guarantor whose signature is on this Indenture (or a
supplemental indenture pursuant to Section 4.15 hereof) no longer holds that
office at the time the Trustee authenticates a Note, the Guarantee of such
Guarantor shall be valid nevertheless.

(d) The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

(e) If required by Section 4.15 hereof, the Issuer shall cause any newly created
or acquired Restricted Subsidiary to comply with the provisions of Section 4.15
hereof and this Article 10, to the extent applicable.

 

-109-



--------------------------------------------------------------------------------

Section 10.04 Subrogation.

Each Guarantor shall be subrogated to all rights of Holders of Notes against the
Issuer in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 10.01 hereof; provided that, if an Event of Default has
occurred and is continuing, no Guarantor shall be entitled to enforce or receive
any payments arising out of, or based upon, such right of subrogation until all
amounts then due and payable by the Issuer under this Indenture or the Notes
shall have been paid in full.

Section 10.05 Benefits Acknowledged.

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
guarantee and waivers made by it pursuant to its Guarantee are knowingly made in
contemplation of such benefits.

Section 10.06 Release of Guarantees.

A Guarantee by a Guarantor shall be automatically and unconditionally released
and discharged, and no further action by such Guarantor, the Issuer or the
Trustee is required for the release of such Guarantor’s Guarantee, upon:

(1) (A) any sale, exchange or transfer (by merger, consolidation or otherwise)
of (i) the Capital Stock of such Guarantor after which the applicable Guarantor
is no longer a Restricted Subsidiary or (ii) all or substantially all the assets
of such Guarantor, which sale, exchange or transfer is made in compliance with
Sections 4.10(a)(1) and (2) hereof;

(B) the release or discharge of the guarantee by such Guarantor of the General
Credit Facilities or the guarantee which resulted in the creation of such
Guarantee, except a discharge or release by or as a result of payment under such
guarantee;

(C) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary; or

(D) the exercise by the Issuer of its legal defeasance option or covenant
defeasance option as set forth in Article 8 hereof or the discharge of the
Issuer’s obligations under this Indenture in accordance with the terms set forth
in Article 12 hereof; and

(2) such Guarantor delivering to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in
this Indenture relating to such transaction have been complied with.

ARTICLE 11

SUBORDINATION OF GUARANTEES

Section 11.01 Agreement To Subordinate.

Each Guarantor agrees, and each Holder by accepting a Note agrees, that the
Obligations of such Guarantor under its Guarantee are subordinated in right of
payment, to the extent and in the manner provided in this Article 11, to the
prior payment in full in cash of all existing and future Designated Senior
Indebtedness of such Guarantor and that the subordination is for the benefit of
and enforceable by the holders of such Designated Senior Indebtedness. A
Guarantor’s Obligations under its Guarantee shall

 

-110-



--------------------------------------------------------------------------------

in all respects rank pari passu in right of payment with all other existing and
future Indebtedness (other than Subordinated Indebtedness) of such Guarantor,
and will be senior in right of payment to all existing and future Subordinated
Indebtedness of such Guarantor; and only Indebtedness of such Guarantor that is
Designated Senior Indebtedness shall rank senior to the Obligations of such
Guarantor under its Guarantee in accordance with the provisions set forth
herein. All provisions of this Article 11 shall be subject to Section 11.12
hereof.

Section 11.02 Liquidation, Dissolution, Bankruptcy.

Upon any payment or distribution of the assets of a Guarantor to creditors upon
a total or partial liquidation or dissolution or reorganization of or similar
proceeding relating to such Guarantor or its property:

(i) the holders of Designated Senior Indebtedness of such Guarantor shall be
entitled to receive payment in full in cash of such Designated Senior
Indebtedness before Holders shall be entitled to receive any payment or
distribution of any kind or character with respect to any Obligations on, or
relating to, such Guarantor’s Guarantee; and

(ii) until the Designated Senior Indebtedness of such Guarantor is paid in full
in cash, any payment or distribution to which Holders would be entitled but for
the subordination provisions of this Article 11 shall be made to holders of such
Designated Senior Indebtedness as their interests may appear.

To the extent any payment of Designated Senior Indebtedness of any Guarantor
(whether by or on behalf of such Guarantor, as proceeds of security or
enforcement of any right of setoff or otherwise) is declared to be fraudulent or
preferential, set aside or required to be paid to any receiver, trustee in
bankruptcy, liquidating trustee, agent or other similar Person under any
bankruptcy, insolvency, receivership, fraudulent conveyance or similar law,
then, if such payment is recovered by, or paid over to, such receiver, trustee
in bankruptcy, liquidating trustee, agent or similar Person, the Designated
Senior Indebtedness of such Guarantor or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. It is further agreed that any diminution (whether pursuant to
court decree or otherwise, including without limitation for any of the reasons
described in the preceding sentence) of any Guarantor’s obligation to make any
distribution or payment pursuant to any Designated Senior Indebtedness of such
Guarantor, except to the extent such diminution occurs by reason of the
repayment (which has not been disgorged or returned) of such Designated Senior
Indebtedness of such Guarantor in cash, shall have no force or effect for
purposes of the subordination provisions contained in this Article 11, with any
turnover of payments as otherwise calculated pursuant to this Article 11 to be
made as if no such diminution had occurred. The Issuer shall promptly give
written notice to the Trustee of any such dissolution, winding-up, liquidation,
or reorganization of any Guarantor, provided that any delay or failure to give
such notice shall have no effect on the subordination provisions contained in
this Article 11.

Section 11.03 Default on Designated Senior Indebtedness of a Guarantor.

A Guarantor shall not make any payment or distribution of any kind or character
with respect to its Obligations under its Guarantee if either of the following
occurs (a “Payment Default”):

(i) any Obligation on any Designated Senior Indebtedness of such Guarantor is
not paid in full in cash when due; or

 

-111-



--------------------------------------------------------------------------------

(ii) any other default on Designated Senior Indebtedness of such Guarantor
occurs and the maturity of such Designated Senior Indebtedness is accelerated in
accordance with its terms;

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Designated Senior Indebtedness has
been paid in full in cash; provided, however, that such Guarantor shall be
entitled to make a payment or distribution under its Guarantee without regard to
the foregoing if the Issuer and the Trustee receive written notice approving
such payment from the Representatives of all Designated Senior Indebtedness with
respect to which the Payment Default has occurred and is continuing.

During the continuance of any default (other than a Payment Default) (a
“Non-Payment Default”) with respect to any Designated Senior Indebtedness of a
Guarantor pursuant to which the maturity thereof may be accelerated without
further notice (except such notice as may be required to effect such
acceleration) or the expiration of any applicable grace periods, such Guarantor
shall not make any payment or distribution of any kind or character with respect
to its Obligations under its Guarantee for a period (a “Payment Blockage
Period”) commencing upon the receipt by the Trustee (with a copy to such
Guarantor and the Issuer) of written notice (a “Blockage Notice”) of such
Non-Payment Default from the Representative of such Designated Senior
Indebtedness specifying an election to effect a Payment Blockage Period and
ending 179 days thereafter. The Payment Blockage Period shall end earlier if
such Payment Blockage Period is terminated:

(i) by written notice to the Trustee, the relevant Guarantor and the Issuer from
the Person or Persons who gave such Blockage Notice;

(ii) because the default giving rise to such Blockage Notice is cured, waived or
otherwise no longer continuing; or

(iii) because such Designated Senior Indebtedness has been discharged or repaid
in full in cash.

Notwithstanding the provisions described in the immediately preceding paragraph
(but subject to the provisions contained in the first paragraph of this
Section 11.03 and Section 11.02 hereof), unless the holders of such Designated
Senior Indebtedness or the Representative of such Designated Senior Indebtedness
shall have accelerated the maturity of such Designated Senior Indebtedness or a
Payment Default has occurred and is continuing, the relevant Guarantor shall be
permitted to resume paying its Guarantee after the end of such Payment Blockage
Period. Each Guarantee shall not be subject to more than one Payment Blockage
Period in any consecutive 360-day period irrespective of the number of
Non-Payment Defaults with respect to Designated Senior Indebtedness during such
period. However, in no event shall the total number of days during which any
Payment Blockage Period or Periods on a Guarantee is in effect exceed 179 days
in the aggregate during any consecutive 360-day period, and there must be at
least 181 days during any consecutive 360-day period during which no Payment
Blockage Period is in effect. Notwithstanding the foregoing, however, no
Non-Payment Default that existed or was continuing on the date of commencement
of any Payment Blockage Period with respect to any Designated Senior
Indebtedness and that was the basis for the initiation of such Payment Blockage
Period shall be, or be made, the basis for a subsequent Payment Blockage Period
unless such default shall have been cured or waived for a period of not less
than 90 consecutive days (it being acknowledged that any subsequent action, or
any breach of any financial covenants during the period after the date of
delivery of such initial Blockage Notice, that, in either case, would give rise
to a Non-Payment Default pursuant to any provisions under which a Non-Payment
Default previously existed or was continuing shall constitute a new Non-Payment
Default for this purpose).

 

-112-



--------------------------------------------------------------------------------

Section 11.04 Demand for Payment.

If payment of the Notes is accelerated because of an Event of Default and a
demand for payment is made on a Guarantor pursuant to Article 11 hereof, the
Issuer or such Guarantor shall promptly notify the holders of the Designated
Senior Indebtedness of such Guarantor or the Representative of such Designated
Senior Indebtedness of such demand; provided that any failure to give such
notice shall have no effect whatsoever on the provisions of this Article 11. So
long as there shall remain outstanding any Designated Senior Indebtedness under
the Senior Credit Facilities and the relevant Guarantor is a guarantor thereof,
a Blockage Notice may be given only by the respective Representatives thereunder
unless otherwise agreed to in writing by the requisite lenders named therein. If
any Designated Senior Indebtedness of a Guarantor is outstanding, such Guarantor
may not pay its Guarantee until five Business Days after the Representatives of
all the issuers of such Designated Senior Indebtedness receive notice of such
acceleration and, thereafter, may make any payment or distribution under its
Guarantee only if this Indenture otherwise permits payment at that time.

Section 11.05 When Distribution Must Be Paid Over.

If a distribution is made to Holders that, due to this Article 11, should not
have been made to them, such Holders are required to hold it in trust for the
holders of Designated Senior Indebtedness of the applicable Guarantor and pay it
over to them as their interests may appear.

Section 11.06 Subrogation.

After all Designated Senior Indebtedness of a Guarantor is paid in full in cash
and until the Notes are paid in full, Holders shall be subrogated to the rights
of holders of such Designated Senior Indebtedness to receive distributions
applicable to such Designated Senior Indebtedness. A distribution made under
this Article 11 to holders of such Designated Senior Indebtedness which
otherwise would have been made to Holders is not, as between the applicable
Guarantor and Holders, a payment by such Guarantor on such Designated Senior
Indebtedness.

Section 11.07 Relative Rights.

This Article 11 defines the relative rights of Holders and holders of Designated
Senior Indebtedness of a Guarantor. Nothing in this Indenture shall:

(i) impair, as between such Guarantor and Holders, the obligation of such
Guarantor, which is absolute and unconditional, to make payments under its
Guarantee in accordance with its terms;

(ii) prevent the Trustee or any Holder from exercising its available remedies
upon a default by such Guarantor under its obligations with respect to its
Guarantee, subject to the rights of holders of Designated Senior Indebtedness of
such Guarantor to receive payments or distributions otherwise payable to Holders
and such other rights of such holders of Designated Senior Indebtedness as set
forth herein; or

(iii) affect the relative rights of Holders and creditors of such Guarantor
other than their rights in relation to holders of the Designated Senior
Indebtedness of such Guarantor.

 

-113-



--------------------------------------------------------------------------------

Section 11.08 Subordination May Not Be Impaired by a Guarantor.

No right of any holder of Designated Senior Indebtedness of a Guarantor to
enforce the subordination of the Obligations of such Guarantor under its
Guarantee shall be impaired by any act or failure to act by such Guarantor or by
its failure to comply with this Indenture.

Section 11.09 Rights of Trustee and Paying Agent.

Notwithstanding Section 11.03 hereof, the Trustee or any Paying Agent may
continue to make payments on the Notes and shall not be charged with knowledge
of the existence of facts that would prohibit the making of any payments unless
a Responsible Officer of the Trustee receives notice satisfactory to it that
payments may not be made under this Article 11; provided, however, that
notwithstanding the foregoing, the subordination of the Guarantees to the
Designated Senior Indebtedness of the Guarantors shall not be affected and the
Holders receiving any payments in contravention of Section 11.02 and/or 11.03
(and such respective payments) shall otherwise be subject to the provisions of
this Article 11. A Guarantor, the Registrar, the Paying Agent, a Representative
or a holder of Designated Senior Indebtedness of such Guarantor shall be
entitled to give the notice that payments may not be made under this Article 11;
provided, however, that, if an issue of Designated Senior Indebtedness of such
Guarantor has a Representative, only the Representative shall be entitled to
give such notice.

The Trustee in its individual or any other capacity shall be entitled to hold
any Designated Senior Indebtedness of a Guarantor with the same rights it would
have if it were not Trustee. The Registrar and the Paying Agent shall be
entitled to do the same with like rights. The Trustee shall be entitled to all
the rights set forth in this Article 11 with respect to any Designated Senior
Indebtedness of a Guarantor which may at any time be held by it, to the same
extent as any other holder of such Designated Senior Indebtedness; and nothing
in Article 7 hereof shall deprive the Trustee of any of its rights as such
holder. Nothing in this Article 11 shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 7.07 hereof or any other Section of this
Indenture.

Section 11.10 Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of any
Designated Senior Indebtedness of a Guarantor, the distribution may be made and
the notice given to their Representative (if any).

Section 11.11 Article 11 Not To Prevent Events of Default or Limit Right To
Demand Payment.

The failure of a Guarantor to make a payment pursuant its Guarantee by reason of
any provision in this Article 11 shall not be construed as preventing the
occurrence of a default by such Guarantor under its Guarantee. Nothing in this
Article 11 shall have any effect on the right of the Holders or the Trustee to
make a demand for payment on a Guarantor pursuant to Article 10 hereof.

Section 11.12 Trust Moneys Not Subordinated.

Notwithstanding anything contained herein to the contrary, payments from money
or the proceeds of Government Securities held in trust by the Trustee for the
payment of principal (including any accretion) of and interest on the Notes
pursuant to Article 8 or Article 12 hereof shall not be subordinated to the
prior payment of any Designated Senior Indebtedness of any Guarantor or subject
to the restrictions set forth in this Article 11, and none of the Holders shall
be obligated to pay over any such amount to such Guarantor or any holder of
Designated Senior Indebtedness of such Guarantor or any

 

-114-



--------------------------------------------------------------------------------

other creditor of such Guarantor; provided, that the subordination provisions of
this Article 11 were not violated at the time the applicable amounts were
deposited in trust pursuant to Article 8 or Article 12 hereof, as the case may
be, and such deposit was otherwise made in accordance with Article 8 or Article
12 hereof.

Section 11.13 Trustee Entitled To Rely.

Upon any payment or distribution pursuant to this Article 11, the Trustee and
the Holders shall be entitled to rely (a) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 11.02 hereof are pending, (b) upon a certificate of the liquidating
trustee or agent or other Person making such payment or distribution to the
Trustee or to the Holders or (c) upon the Representatives of Designated Senior
Indebtedness of a Guarantor for the purpose of ascertaining the Persons entitled
to participate in such payment or distribution, the holders of such Designated
Senior Indebtedness and other Indebtedness of such Guarantor, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Article 11. In the event that the
Trustee determines, in good faith, that evidence is required with respect to the
right of any Person as a holder of Designated Senior Indebtedness of a Guarantor
to participate in any payment or distribution pursuant to this Article 11, the
Trustee shall be entitled to request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of such Designated
Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and other facts
pertinent to the rights of such Person under this Article 11, and, if such
evidence is not furnished, the Trustee shall be entitled to defer any payment to
such Person pending judicial determination as to the right of such Person to
receive such payment. The provisions of Sections 7.01 and 7.02 hereof shall be
applicable to all actions or omissions of actions by the Trustee pursuant to
this Article 11.

Section 11.14 Trustee To Effectuate Subordination.

A Holder by its acceptance of a Note agrees to be bound by this Article 11 and
authorizes and expressly directs the Trustee, on its behalf, to take such action
as may be necessary or appropriate to effectuate the subordination between the
Holders and the holders of Designated Senior Indebtedness of a Guarantor as
provided in this Article 11 and appoints the Trustee as its attorney-in-fact for
such purpose.

If the Trustee does not file a Proper Proof of Claim in any proceeding prior to
15 days before the expiration of the time to file a Proof of Claim in such
proceeding, then the holders of Designated Senior Indebtedness of any Guarantor
(or their Representative) are hereby authorized to have the right to file and
are (or is) hereby authorized to file, in the name of the Trustee, a Proof of
Claim for and on behalf of the Holders; provided, that (i) if the holders of the
Designated Senior Indebtedness of such Guarantor (or their Representative) file
any Proof of Claim as contemplated above and the Trustee shall subsequently file
a Proper Proof of Claim in such proceeding before the expiration of the time to
file a Proof of Claim in such proceeding, such subsequent Proper Proof of Claim
filed by the Trustee shall supersede any such Proof of Claim theretofore filed
by the holders of the Designated Senior Indebtedness of such Guarantor (or their
Representative), and such Proof of Claim theretofore filed by the holders of the
Designated Senior Indebtedness of such Guarantor (or their Representative) shall
thereupon be deemed to be withdrawn, and (ii) the foregoing provisions of this
paragraph shall not be construed to authorize the holders of the Designated
Senior Indebtedness (or their Representative) to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes, or to authorize the holders of
the Designated Senior Indebtedness (or their Representative) to vote in respect
of the claim of any Holder in any such proceeding. This Section 11.14 is
intended solely to permit the holders of Designated Senior Indebtedness of any
Guarantor to preserve their “turnover

 

-115-



--------------------------------------------------------------------------------

right” pursuant to the applicable subordination provisions in this Article 11 in
circumstances where a Proper Proof of Claim has not been filed by the Trustee
before the expiration of the time to file a Proof of Claim in a bankruptcy
proceeding, and nothing herein shall impair the rights of the Trustee under
Section 6.13 and 7.07 hereof.

Section 11.15 Trustee Not Fiduciary for Holders of Designated Senior
Indebtedness of Guarantors.

The Trustee shall not be deemed to owe any fiduciary duty to the holders of any
Designated Senior Indebtedness of a Guarantor and shall not be liable to any
such holders if it shall mistakenly pay over or distribute to Holders or such
Guarantor or any other Person, money or assets to which any holders of any
Designated Senior Indebtedness of such Guarantor shall be entitled by virtue of
this Article 11 or otherwise.

Section 11.16 Reliance by Holders of Designated Senior Indebtedness of a
Guarantor on Subordination Provisions.

Each Holder by accepting a Note acknowledges and agrees that the subordination
provisions in this Article 11 are, and are intended to be, an inducement and a
consideration to each holder of any Designated Senior Indebtedness of a
Guarantor, whether such Designated Senior Indebtedness was created or acquired
before or after the issuance of the Notes, to acquire and continue to hold, or
to continue to hold, such Designated Senior Indebtedness, and such holder of
such Designated Senior Indebtedness shall be deemed conclusively to have relied
on such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, such Designated Senior Indebtedness.

Without in any way limiting the generality of the foregoing paragraph, the
holders of any Designated Senior Indebtedness of a Guarantor may, at any time
and from time to time, without the consent of or notice to the Trustee or the
Holders, without incurring responsibility to the Trustee or the Holders and
without impairing or releasing the subordination provided in this Article 11 or
the obligations hereunder of the Holders to the holders of such Designated
Senior Indebtedness of such Guarantor, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, such Designated Senior Indebtedness of such
Guarantor, or otherwise amend or supplement in any manner such Designated Senior
Indebtedness of such Guarantor, or any instrument evidencing the same or any
agreement under which such Designated Senior Indebtedness of such Guarantor is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing such Designated Senior Indebtedness of
such Guarantor; (iii) release any Person liable in any manner for the payment or
collection of such Designated Senior Indebtedness of such Guarantor; and
(iv) exercise or refrain from exercising any rights against such Guarantor and
any other Person.

ARTICLE 12

SATISFACTION AND DISCHARGE

Section 12.01 Satisfaction and Discharge.

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes, when either:

(1) all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

 

-116-



--------------------------------------------------------------------------------

(2) (A) all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, shall become due and payable within one year or are to be called for
redemption and redeemed within one year under arrangements satisfactory to the
Trustee for the giving of notice of redemption by the Trustee in the name, and
at the expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to
the date of maturity or redemption thereof, as the case may be;

(B) no Default (other than that resulting from borrowing funds to be applied to
make such deposit or any similar and simultaneous deposit relating to other
Indebtedness and in each case, the granting of Liens in connection therewith)
with respect to this Indenture or the Notes shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under any Senior Credit Facility or any other material
agreement or instrument governing Indebtedness (other than this Indenture) to
which the Issuer or any Guarantor is a party or by which the Issuer or any
Guarantor is bound (other than resulting from any borrowing of funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and, in each case, the granting of Liens in connection
therewith);

(C) the Issuer has paid or caused to be paid all sums payable by it under this
Indenture; and

(D) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.

In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 12.01, the provisions of Section 12.02 and Section 8.06 hereof
shall survive such satisfaction and discharge.

Section 12.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 12.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium and Special Interest, if any)
and interest for whose payment such money has been deposited with the Trustee;
but such money need not be segregated from other funds except to the extent
required by law.

 

-117-



--------------------------------------------------------------------------------

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 12.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 12.01 hereof; provided that if the Issuer has made any payment of
principal of, premium and Special Interest, if any, or interest on any Notes
because of the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or Government Securities held by the Trustee or Paying Agent.

ARTICLE 13

MISCELLANEOUS

Section 13.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by Trust Indenture Act Section 318(c), the imposed duties shall
control.

Section 13.02 Notices.

Any notice or communication by the Issuer, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), facsimile
or overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Issuer and/or any Guarantor:

Clear Channel Communications, Inc.

200 East Basse Road

San Antonio, TX 78209

Attention: Brian Coleman, Senior Vice President and Treasurer

Telephone: (210) 832-3311

Facsimile: (210) 832-3432

with a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY

Attention: Jay J. Kim, Esq.

Telephone: (212) 596-9000

Facsimile: (212) 596-9090

If to the Trustee:

Law Debenture Trust Company of New York

400 Madison Avenue, Suite 4D

New York, NY 10017

Attention: Vice President

Telephone: (212) 750-6474

Facsimile: (212) 750-1361

 

-118-



--------------------------------------------------------------------------------

If to the initial Paying Agent and Registrar:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

MS: NYC60-2710

New York, NY 10005

Attention.: Trust & Securities Services

Facsimile: (732) 578-4635

with a copy to:

Deutsche Bank National Trust Company

25 DeForest Avenue

Mail Stop: SUM01-0105

Summit, New Jersey 07901

Attention: Trust & Securities Services

Facsimile: (732) 578-4635

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; and, subject to compliance with the
Trust Indenture Act, on the first date on which publication is made, if given by
publication; provided that any notice or communication delivered to the Trustee
shall be deemed effective upon actual receipt thereof.

Any notice or communication to a Holder shall be mailed by first-class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in Trust Indenture Act Section 313(c), to the extent required by the
Trust Indenture Act. Failure to mail a notice or communication to a Holder or
any defect in it shall not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed or otherwise delivered in the manner
provided above within the time prescribed, such notice or communication shall be
deemed duly given, whether or not the addressee receives it.

If the Issuer mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Section 13.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes.
The Issuer, the Trustee, the Registrar and anyone else shall have the protection
of Trust Indenture Act Section 312(c).

 

-119-



--------------------------------------------------------------------------------

Section 13.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuer or any of the Guarantors to the
Trustee to take any action under this Indenture, the Issuer or such Guarantor,
as the case may be, shall furnish to the Trustee:

(a) An Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 13.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) An Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 13.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 13.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof or Trust Indenture Act Section 314(a)(4)) shall
comply with the provisions of Trust Indenture Act Section 314(e) and shall
include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officer’s
Certificate or certificates of public officials.

Section 13.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 13.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No past, present or future director, officer, employee, incorporator, member,
partner or stockholder of the Issuer or any Guarantor or any of their direct or
indirect parent companies shall have any liability for any obligations of the
Issuer or the Guarantors under the Notes, the Guarantees or this Indenture or
for any claim based on, in respect of, or by reason of such obligations or their
creation. Each Holder by accepting Notes waives and releases all such liability.
The waiver and release are part of the consideration for issuance of the Notes.

 

-120-



--------------------------------------------------------------------------------

Section 13.08 Governing Law.

THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 13.09 Waiver of Jury Trial.

EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.10 Force Majeure.

In no event shall the Trustee or any Agent be responsible or liable for any
failure or delay in the performance of its obligations under this Indenture
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

Section 13.11 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuer or its Restricted Subsidiaries or of any other Person.
Any such indenture, loan or debt agreement may not be used to interpret this
Indenture.

Section 13.12 Successors.

All agreements of the Issuer in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided in Section 10.06 hereof.

Section 13.13 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 13.14 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
This Indenture may be executed in multiple counterparts which, when taken
together, shall constitute one instrument.

Section 13.15 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

-121-



--------------------------------------------------------------------------------

Section 13.16 Qualification of Indenture.

The Issuer and the Guarantors shall qualify this Indenture under the Trust
Indenture Act in accordance with the terms and conditions of the Registration
Rights Agreement and shall pay all reasonable costs and expenses (including
attorneys’ fees and expenses for the Issuer, the Guarantors and the Trustee)
incurred in connection therewith, including, but not limited to, costs and
expenses of qualification of this Indenture and the Notes and printing this
Indenture and the Notes. The Trustee shall be entitled to receive from the
Issuer and the Guarantors any such Officer’s Certificates, Opinions of Counsel
or other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the Trust Indenture Act.

[Signatures on following page]

 

-122-



--------------------------------------------------------------------------------

BT TRIPLE CROWN MERGER CO., INC.,

as Issuer

By:  

/s/ John P. Connaughton

Name:   John P. Connaughton Title:   Co-President and Secretary

The undersigned hereby acknowledges and agrees that, upon the effectiveness of
the merger of BT Triple Crown Merger Co., Inc. with and into Clear Channel
Communications, Inc. with Clear Channel Communications, Inc. continuing as the
surviving corporation under the name “Clear Channel Communications, Inc.”, it
will succeed by operation of law to all of the rights and obligations of BT
Triple Crown Merger Co., Inc. set forth herein and that all references herein to
the “Issuer” shall thereupon be deemed to be references to the undersigned.

 

CLEAR CHANNEL COMMUNICATIONS, INC. By:  

/s/ Mark P. Mays

Name:   Mark P. Mays Title:   Chief Executive Officer and Chief Operating
Officer

Signature Page to Indenture



--------------------------------------------------------------------------------

LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Trustee By:  

/s/ James D. Heaney

Name:   James D. Heaney Title:   Vice President

Signature Page to Indenture



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent, Registrar and Transfer
Agent By:  

/s/ Annie Jaghatspanyan

Name:   Annie Jaghatspanyan Title:   By:  

/s/ Jennifer Davis

Name:   Jennifer Davis Title:   Asscociate

Signature Page to Indenture